Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 1 of 57




                      Exhibit A
        Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 2 of 57




                   NOTICE OF FAILURE TO MAKE                                                         PBGC Form 200
                                                                                              Approved OMB1212-0041
Ee Q£ required                             contributions                                            Expires 00/31/2015

File this form to notify the Pension Benefit Guaranty Corporation of a failure to make required contributions (see
ERISA section 303(k)(4)(A) and Code §430(k)(4)(A)) to a single-employer plan that Is covered under ERISA
section 4021.
• Do NOT file this form for any other employee benefit plan (e.g., a defined contribution plan).
• Do NOT file this form with the Internal Revenue Service.
• Do NOT file this form UNLESS the plan’s funding target attainment percentage (see ERISA section 303(d)(2)/Code
  §430(d)(2)) is less than 100 percent.
• Do NOT file this form UNLESS the total of unpaid balances of required payments, including interest, exceeds
  $1 million.______________________________________________________________________
     Part I. General Plan Information
la Plan Name Eber Bros, Wine & Liquor Corp, Retirement Plan


    b   Plan year commencement date              |ob         I w |oi     I * 12012     |

                                                     Month         Day          Year


2       Plan Administrator
                                   Eber Bros. Wine & Liquor Corp.
                                  Name
                                  95 Allens Creek Road, Building 2, Suite 10
                                  Street Address
                                   Rochester, NY 14618_______________
                                  City, State, Zip
                                   (585) 360-4240____________________
                                  Telephone number



3a       Contributing sponsor     Same

                                  Name

                                  StreetAddress


                              .   City, State, Zip


                                  Telephone number




b        Employer identification and
         plan numbers




c       Different EIN and/or PN used in
        previous filings with PBGC, DOL,
        or IRS. Enter "N/A" if not applicable.




                                                                                           EB-00019274
     Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 3 of 57




 200-Page 2

 4a Is the contributing sponsor In item 3a                        Yes ®                No O
    a member of a controlled group?                                    .
                                          tVM               6/C--5 a- Co.
     b ' If you checked “YES” to item      Name '
         4a, enterthat contributing                   WlfrtS (’yzzL Poad                      ij>u. Ic Vaa St             IC?
         sponsor s parent (if none,       Street Address                                                  J
         enter "none").

                                          City, State, Zip


                                          Telephone number

                                          Enter parent’s 9-diglt EIN            [


     c     If you checked "YES" to item 4a, are there any
           controlled group members other than the                                           /
           one(s) identified in item 3a and/or item 4b?             'es                    No KT


     d     If you checked “YES" to item 4c, submit the name, address, telephone number, and EIN of each controlled group
           member for which information is not provided In item 3a or item 4b and a description of the structure of the
           controlled group.


5a Is there more than one contributing sponsor?                     Yes                No B


    b If you checked ''YES" to item 5a, submit the name of each contributing sponsor and, for each contributing sponsor
      for which information Is not provided In previous items, the address, telephone number, and EIN.



6        Authorized contact (if same as wondv Eher
                                                                                       individual signing certification   —     qy -1------------------------------------
          in item 12, enter "same”).     Name
                                         95 Allens Creek Road, Building 2, Suite 10______________
                                         Street Address                                                       :   ~~~
                                                                                                                   Rochester, NY 14618_____________________
                                         City, State, Zip
                                         (585) 360-4240____________ ______________________________________
                                        Telephone number



     Part II, Plan Funding Information

7a        Describe the required payment that resulted in the requirement to notify the PBGC.


            The quarterly payment due on 06/15/2013 was not paid.




                                                              [pg         [ -       |ltT      [ - 12013
b Due date for the required payment
         described In item 7a.                                 Month                  Day            Year




                                                                                                          EB-00019275
        Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 4 of 57




                                                                                                                    200-Page 3

 Ba Total of unpaid balances of required                         $ [1308,068
    payments (including interest).


     b Decrlbe how the amount in item 8a was determined.
The above amount is the balance of the minimum funding for the year ended 05/31/12 along with the four missed
quarterly deposits for the year ending May 31, 2013 adjusted for interest through 08/15/13.




9        Submit the following documentation and information with this form:


    a     Copy of most recent plan actuarial valuation report;


    b     Copy of Form 5500, Schedule SB, for most recent plan year for which filed;

    c     Copy of any IRS letter(s) granting or modifying a funding waiver and/or an extension of the amortization period; and

 d        Statement describing any pending requests) for a funding waiver and/or for an extension of the amortization
          period.


        Part III. Contributing Sponsor & Controlled Group Financial Information

10       Submit the following documentation with this form with respect to the contributing sponsor in item 3a and each
         other member of the controlled group as that contributing sponsor:

 a       Copies of financial statements for the most recent three fiscal years for which available, and of the most recent
         interim financial statements;

 b       Copies of any SEC filings during the past 6 months, including Form 10-K, Form 10-Q, and Form 8-K; and

 c       if any member of the controlled group currently is the subject of a bankruptcy, insolvency, receivership, or similar
         proceeding, copies of any Statement of Affairs, Disclosure Statement, and Plan of Reorganization (or similar
         filing(s)) and interim financial reports filed in such proceeding.


     Part IV. Certifications
11       Enrolled Actuary Certification:
        I certify that, to the best of my knowledge and belief, the Information contained in items 7 and 8 of this form is true,
        correct, and complete and conforms to all applicable laws and regulations. In making this certification, I recognize
        that knowingly and willfully making false, fictitious, or fraudulent statements to PBGC is punishable under 18 U.S.C.
        1001.
Michael A. Gallagher                                                __________         355 Packetts Landing____________________________
Name                                                                Street Address
11-03161                                                             Fairport, NY 14450_______________________________
Enrollment number                                                   City, State, Zip
Benefits Management, Inc.                                            (585) 425-4333__________________________________
Company/ Firm                                                       Telephone number

                                                                    06/28/2013
Signature




                                                                                                 EB-00019276
  Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 5 of 57




200-Page 4

12 Contributing Sponsor or Parent Certification:
   I certify to the best of my knowledge and belief, the information the information contained in items 7 and 8
   on this form is true, correct, and complete and conforms to all applicable laws and regulations* In making this
   certification, I recognize that knowingly and willfully making false, fictitious, or fraudulent statements to PBGC is
   punishable under 18 U.S.C. 1001,
Wendy Eber                                              _     95 Allens Creek Road, Building 2, Suite 10_______
Name and title                                                Street Address
Eber Bros, Wine & Liquor Corp.                                 Rochester, NY 14618___________________________
Name of contributing sponsor or parent                        City, State, Zip
                                                              (585) 360-4240            __________________________
                                                              Telephone number

     Will'll ‘I'bl'x                                    _         'll tel      ______________________________

Signature                                                     Date v             z




                                                                                        EB-00019277
                          Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 6 of 57




             SCHEDULE SB                                          Single-Employer Defined Benefit Plan                                                                           OMB No. 1210-0110


                 (Form 5500)                                              Actuarial Information                                                                                         2011
               Department of the Treasury
                internal Revenue Sarvica
                                                              This schedule Is required to be filed under section 104 of the Employee
                Department at Labor                          Retirement Income Security Act of 1974 (ERISA) and section 6059 of the                                       This Form Is Open to Public
       Employee Benefits Security Administration
                                                                                Internal Revenue Code (the Code),                                                                 Inspection
         Paneion Benefit Guaranty Corporation
                                                        ► File as an attachment to Form 5500 or 5500 -SF,
  For calendar plan year 2011 or fiscal plan year beginning      06/01/2011                            and ending                                                05/31/2012
      ► Round off amounts to nearest dollar.
      ► Caution; A penalty of $1,000 will be assessed for late filing of this                                                           cause is established.
 A Name of plan                                                                                                                                  B   Three-digit
  EBER BROS. WINE & LIQUOR CORP. RETIREMENT PLAN                                                                                                     plan number (PN) ►______ _____ _______



 C Plan sponsor's name as shown on line 2a of Form 5500 or 5500-SF                                                                           D Employer Identification Number (EIN)
  EBER BROS. WINE & LIQUOR CORP.                                                                                                                 XX-XXXXXXX

 E Type of plan: @ Single                [] Multiple-A       Q Multipte-B                    Iwll P Prior year plan sizer [] 100 or fewer jxj 101-500 [] More than 500______________


  1      Enter the valuation date:                         Month       06                  Day             01       Year
  2      Assets;
         a     Market value                                                                                                                                     2a               ______ ________ 5240654
         b     Actuarial value........                                                                                                                          2b               _______________ 5240654
  3      Funding target/particlpant count breakdown:                                                                               (1) Number of participants                     (2) Funding Target
         a      For retired participants and beneficiaries receiving payment...                                    3a              _____________________184                      _______________ 5682177
         b      For terminated vested participants                          ............................           3b                                           246                                       2738106
         c      For active participants:
                (1)   Non-vested benefits..........................................                           3C0)                                                                                       ______ 0
                (2)   Vested benefits                                                                        3c(2)                                                                                                  0
                (3)   '                                                                                       3c(3)
                                                                 Total active................... .............................................                       0                                              0
 _       d     Total.                                                                                           3d                                              430                                       8420283
 4       If the plan Is In at-risk status, check the box and complete lines (a) and (b)................. ............ |j

         a     Funding target disregarding prescribed at-risk assumptions..................................................                                     4a
         b     Funding target reflecting at-risk assumptions, but disregarding transition rule for plans that have been in
                                                                                                                                                                4b
               at-risk status tor fewer than five consecutive years and disregarding loading factor         ...............
 5       Effective interest rate...... ...                                                                                                                                                                5.65 %
 6       Target normal cost.........                                                                                                                            6                                            75000
Statement by Enrolled Actuary
      To tho best of my knowledge, the mforcneticn supplied in this schedule and accompanying schedules. slaiemanU and attachments, if any, is complela end accurate. Each prescribed assumption was applied in
      accordance with applicable law and regulations, in my opinion, each other assumption fa reasonable (takine into account the exper ienca of the plan and reasonable expectations) and such olhar assumptions, In
      combination, offer my best estimate al anticipated experience under (he plan.




                                                   Signature of actuary                                                                                                      Date
MICHAEL A. GALLAGHER                                                                                                                                                         11-03161
                                             Type or print name of actuary                                                                                    Most recent enrollment number
BENEFITS MANAGEMENT, INC.                                                                                                                                                585-425-4333
                                                         Firm name                                                                                        Telephone number (including area code)

355 PACKETTS LANDING                    FAIRPORT NY 14450

                                                    Address of the firm

f the actuary has not fully reflected any regulation or ruling prom ulgated under the statute In completing this schedule, check the box and see                                                         Pl
nstructions                                                                                                                                                                                              u
*or Paperwork Reduction Act Notice and OMB Control Num bers, see the instructions for Form 5500 or 550G-SF.                                                                Schedule SB (Form 5500) 2011
                                                                                                                                                                                               V.012611




                                                                                                                                                              EB-00019278
                        Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 7 of 57




                Schedule SB (Perm 5506) 2011                                                                                      Page      2 -1       1     |


                     Beginning of year carryover and prefunding balances
                                                                                                                                                       (a) Carryover balance                   (b) Prefunding balance
  7    Balance at beginning of prior year after applicable adjustments (line 13 from prior
           year)..................................................................... ,................................................ .                                               0                                       0

  8    Portion elected for use to offset prior year's funding requirement (fine 35 from
       prior year)          «                                                                                                                                                        2                                      2
 9 Amount remaining (line 7 minus line 8) .................                                                                                                                          o                                      o
 10 interest on line 9 using prior year's actuaI return of                                             %.
 11 Prior year’s excess contributions to be added to prefunding balance:
       a Present value of excess contributions (line 38 from prior year) .. .........                                                                                                                                 17676
       b Interest on (a) using prioryear's effective rate of     6.45 % except as
            otherwise provided (see instructions)                                                    .........................                                                                                         1140
       c Total available at beginning of current plan year to add to prefunding balance                                                                                                                               18816
                                                                                                                                                                                                                      ~ 0
       d Portion of (c) to be added to prefunding balance „                                                ................. ..
 12 Other reductions in balances due to elections or deemed elections                                                                                                                2                                ____ 2
 13 Balance at beginning of current year (line 8 * line 10 + line 11 d - line 12)                                                                                                    0                                      0

               Funding percentages
14 Funding target attainment percentage...,.,.,.               .                  ,                                                                                                                   14            62.23 %
15 Adjusted funding target attainment percentage               .       ...                                                                                                                            15            62.23 %
16 Prior year's funding percentage for purposes of determining whether aarryover/prefunding balances may be used to reduce                                                                            16
      current year's funding requirement...                                                                                                                                                                         58.40 %
17 If the current value of the assets of the plan is less than 70 percent of the funding target enter such percentage. ...............                                                                17            62 23 %

                      Contributions and liquidity shortfalls
18 Contributions made to the plan for the plan year by employer(s) and employees:
     (a) Date                        (b) Amount paid by                          (c) Amount paid by                             (a) Date                           (b) Amount paid by            (c) Amount paid by
  (MM-DD-YYYY)                           employees)                                  employees                               (MM-DD-YYYY)                              employer(s)                   employees
  03/14/2012                                                 203000




                                                                                                       •
                                                                                                                          Totals ►            | 18(b)                           203000      18(C) |                         0

19 Discounted employer contributions - see instructions for small plan with a valuation date after the beginning of the year.
   a Contributions allocated toward unpaid minimum required contributions from prior years........ ..........           19a                                                                                         ____o
      b Contributions made to avoid restrictions adjusted to valuation date.....................................                                                                   19b                              _____ 0
      C Contributions allocated toward minimum required contribution for current year adjusted to valuation date..                                                                 19c                              190013
20 Quarterly contributions and liquidity shortfalls:
   a Did the plan have a "funding shortfall” for the prior year?                                               ......................... ,...........................                                      •0 Yes      No
      b If 20a Is "Yes," were required quarterly installments for the current year made In a timely manner?...
      C If 20a is "Yes," see instructions and complete the following table as applicable:________________
               _________________________________Liquidity shortfall as of end of quarter of this plan year
                 (1) 1st                          (2) 2nd                     _____________ ____________________                                                                                  (4) 4th
                                                     0                                                                0                                                        0                                         0




                                                                                                                                                                            EB-00019279
                          Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 8 of 57




                   Schedule SB (Form 5500) 2011                                                                                                          Page   3


8B8M
 21
     Assumptions used to determine funding target and target normal cost
          Discount rate:
          a Segment rates:                                 1st segment:                                       2nd segment:                                          3rd segment:                       [] N/A, full yield curve used
                                                                 2.27 %                                             5.43 %                                                6.34 %
          b Applicable month (enter code).......... ......... ..                                                                                    ..............................        21b
  22 Weighted average retirement age..... ........... ....... .                                                                                     ..............................         22                                      65
  23 Mortality tablets) (see instructions)          [] Prescribed - combined                                                           |X| Prescribed - separate                        J Substitute

                                                                                                                 Miscellaneous items___________ -____________
  24 Has a change been made In the non-prescribed actuarial assumptions for the current plan year? If “Yes," see instructions regarding required
         attachment                         .                                             ?            .                                             .                       .......                                    Yes |xj No

  25 Has a method change been made for the current plan year? If "Yes," see instructions regarding required attachment................................. [J Ye* (x[ No
  26 Is the plan required to provide a Schedule of ActlveParticipants? If "Yes,” see instructions regarding required attachment......................... 0 Yes F] No
  27     If the plan is eligible for (and is using) alternative funding rules, enter applicable code and see instructions
                                                                                                                                                                                           27
         regarding attachment....... ....                                        ............. ................................................

                            Reconciliation of unpaid minimum required contributions for prior years_______________________
 28 Unpaid minimum required contributions for all prior years....................................... .......................................... . 28 0
 29 Discounted employer contributions allocated toward unpaid minimum required contributions from prior years
                                                                                                                                                  29 0
         (line 49a)........................................ ........................................... ....................................... ..............................
 30 Remaining amount of unpaid minimum required contributions (line 20 minus line 29).................. ......................                                                             30                                          0

                      Minimum required contribution for current year
 31      Target normal cost and excess assets (see instructions):
        a Target normal cost (line 6)................................................................................... ...............................................                  31a                                 75000
         b Excess assets, if applicable, but not greater than 31a................................... .                                                                                    31b                                          O
 32 Amortization installments:                                                                                                                              Outstanding Balance                               Installment
        a Net shortfall amortization installment.... ........ .............................................................                                                             2744196                              671496
        b Waiver amortization installment..................                                                ......................................                                        435433                              153288
33 If a waiver has been approved for this plan year, enter the date of the ruling letter granting the approval
                                                                                                                                                                                          33
   (Month____       Day_________ Year_______ _) and the waived amount......... ............................ .

 34 Total funding requirement before reflecting carryover/prefundlng balances (lines 31a - 31b + 32a + 32b - 33)..                                                                        34                                 899784
                                                                                                       Carryover balance                                     Prefunding balance                              Total balance

35 Balances elected for use to offset funding
   requirement......... .. ............... ....... .................                                                                                                                                                               O
36 Additional cash requirement (line 34 minus line 35).                                                                                                                                   36                                 899784
37 Contributions allocated toward minimum required contribution for current year adjusted to valuation date
                                                                                                                                                                                          37
   (line 19c)...... ..               ..... ........... ...................                     ...................                                                                                                           190013
38 Present value of excess contributions for current year (see instructions)
       a Total (excess, If any, of line 37 over line 36)................................ ............................ ............................ ..........                            38 a                                      0
       b Portion Included In line 38a attributable to use of prefunding and funding standard carryoverbalances......                                                                     38b
39 Unpaid minimum required contribution for current year (excess. If any, of line 36 over line 37).........................                                                               39                                 709771
40 Unpaid minimum required contributions for all years................................. .............. ............................................                                      40                                  709771
                     Pension funding relief under Pension Relief Act of 2010 (see Instructions)
41 If a shortfall amortization base is being amortized pursuant to an alternative amortization schedule:
       a Schedule elected.................................................................................................. *............................................ ;......... [] 2 plus 7 years £ 15 years
       b Eligible plan year(s) for which the election in line 41 a was made....................................................................... .....[J 2008 []20Q9 Q2010 J 2011
42 Amount of acceleration adjustment............................................. .......... .......................... ..... ................................                            42
43 Excess installment acceleration amount to be carried over to future plan years...................                                                ..........                            43




                                                                                                                                                                                       EB-00019280
         Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 9 of 57




     NOTICE OF FAILURE TO MAKE                                                                        PBGC Form 200
                                                                                               Approved OMB 1212-0041
ES5S REQUIRED CONTRIBUTIONS                                                                          Expires 03/31/2015

File this form to notify the Pension Benefit Guaranty Corporation of a failure to make required contributions (see
ERISA section 303(k)(4)(A) and Code §430(k)(4)(A)) to a single-employer plan that is covered under ERISA
section 4021.
• Do NOT file this form for any other employee benefit plan (e.g., a defined contribution plan).
• Do NOT file this form with the Internal Revenue Service.
• Do NOT file this form UNLESS the plan’s funding target attainment percentage (see ERISA section 303(d)(2)/Code
  §430(d)(2)) is fess than 100 percent,
• Do NOT file this form UNLESS the total of unpaid balances of required payments, including interest, exceeds
  $1 million.

‘ Part I. General Rian Information
1a Plan Name Eber Bros. Wine & Liquor Corp. Retirement Plan                                                       ___


                                                 106        | - 101         ] '   2012
    b   Plan year commencement date
                                                    Month             Day           Year


2       Plan Administrator
                                  Eber Bros. Wine & Liquor Corp.
                                  Name
                                  95 Allens Creek Road, Building 2, Suite 10
                                  Street Address
                                  Rochester, NY 14618________________
                                  City, State, Zip
                                   (585) 360-4240______________________
                                  Telephone number



3a       Contributing sponsor     same

                                  Name


                                 Street Address


                                 City, State, Zip


                                 Telephone number




b        Employer identification and
         plan numbers




c       Different ElN and/or PN used in
        previous filings with PBGC, DOL,
        or IRS. Enter "N/A“ if not applicable.




                                                                                           EB-00019310
          Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 10 of 57




200-Page 2

4a Is the contributing sponsor In item 3a                                        Yes B            No
   a member of a controlled group?                                                 a



     b     If you checked “YES" to item              Nsmo
           4a, enter that contributing
           sponsor’s parent (if none,               Street Address                     .   .               f.                        J
           enter “none").

                                                    City, State, Zip


                                                    Telephone number

                                                    Enter parent's 9-digit EIN             1_____________ _________________ |


    c     If you checked “YES“ to item 4a, are there any
          controlled group members other than the
          one($) Identified in item 3a and/or item 4b?                           Yes


     d    If you checked “YES” to Item 4c, submit the name, address, telephone number, and EIN of each controlled group
          member for which information is not provided in item 3a or item 4b and a description of the structure of the
          controlled group.


5a       Is there more than one contributing sponsor?                            Yes             No ®



    b    If you checked "YES" to item 5a, submit the name of each contributing sponsor and, for each contributing sponsor
         for which information is not provided in previous items, the address, telephone number, and EIN.




6        Authorized contact (if same as wonHvPhpr
         Individual signing certification -——-----------------------------------------------------------------------------------------------------------
         in item 12, enter “same”).       Name
                                                   95 Allens Creek Road, Building 2, Suite 10_______________________________________
                                                  Street Address
                                                   Rochester, NY 14618
                                                  City, State, Zip
                                                   (585) 360-4240______________________________________________________________
                                                  Telephone number




    ■ Part II. Plan Funding Information

7a        Describe the required payment that resulted in the requirement to notify the PBGC.


          The quarterly payment due on 03/15/2013 was not paid.




b       Due date for the required payment                                          03_____     EEZ           2013
        described In item 7a.                                                Month              Day              Year




                                                                                                                  EB-00019311
          Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 11 of 57




                                                                                                                    200-Page 3

 8a Total of unpaid balances of required                          $ 11,829,792
    payments (Including interest).


     b     Decribe how the amount in item 8a was determined,




        The above amount is the balance of the minimum funding for the year ended 05/31/12 along with the three missed
        quarterly deposits for the year ending May 31,2013 adjusted for interest through 03/15/13.




9         Submit the following documentation and information with this form:


     a    Copy of most recent plan actuarial valuation report;


    b     Copy of Form 5500, Schedule SB, for most recent plan year for which filed;


    c     Copy of any IRS letters) granting or modifying a funding waiver and/or an extension of the amortization period: and

 d        Statement describing any pending request(s) for a funding waiver and/or for an extension of the amortization
          period.


 . Part ill. Contributing Sponsor & Controlled Group Financial-Information

10 Submit the following documentation with this form with respect to the contributing sponsor in item 3a and each
          other member of the controlled group as that contributing sponsor.

 a        Copies of financial statements for the most recent three fiscal years for which available, and of the most recent
          interim financial statements;

 b        Copies of any SEC filings during the past 6 months, Including Form 10-K, Form 10-Q, and Form 8-K; and

 c        If any member of the controlled group currently is the subject of a bankruptcy, insolvency, receivership, or similar
          proceeding, copies of any Statement of Affairs, Disclosure Statement, and Plan of Reorganization (or similar
          filing(s)) and interim financial reports filed in such proceeding.



     Part IV. Certifications
11       Enrolled Actuary Certification:
         I certify that, to the best of my knowledge and belief, the information contained in items 7 and 8 of this form is true,
         correct, and complete and conforms to all applicable laws and regulations. In making this certification, I recognize
         that knowingly and willfully making false, fictitious, or fraudulent statements to PBGC is punishable under 18 U.S.C.
         1001.

Michael A. Gallagher                                                  355 Packetts Landing
Name                                                                 Street Address

11-03161                                                              Fairport, NY 14450

Enrollment number                                                    City, State, Zip
Benefits Management, Inc.                                             (585)425-4333

Company/ Firm,                                                       Telephone number

                                                                     04/05/2013
Signature                                                            Date




                                                                                                EB-00019312
     Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 12 of 57




200-Page 4

12 Contributing Sponsor or Parent Certification:
   I certify to the best of my knowledge and belief, the information the information contained in items 7 and 8
   on this form Is true, correct, and complete and conforms to all applicable laws and regulations. In making this
   certification, I recognize that knowingly and willfully making false, fictitious, or fraudulent statements to PBGC is
   punishable under 18 U.S.C. 1001.
Wendy Eber                                         ____        95 Allens Creek Road, Building 2, Suite 10______
Name and title                                                Street Address
Eber Bros. Wine & Liquor Corp.                     ____        Rochester, NY 14618_______________________
Name of contributing sponsor or parent                        City, State, Zip
                                                               (585) 360-4240___________________________________
                                                              Telephone number

___ _____________________________________ ____                                                                   _____
Signature     I                                               Date’          /




                                                                                       EB-00019313
                      Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 13 of 57




              SCHEDULE SB                                                  Single-Employer Defined Benefit Plan                                                                                                0M8 No. 1210-0110


                 (Form 5500)                                                       Actuarial Information                                                                                                           2011
               Department of (he Treasury
                Internal Revenue Service
                                                                      This schedule is required to be filed under section 104 of the Employee
                 □apartment of Labor
        Employee Benefits Security Administration
                                                                     Retirement Income Security Act of 1974 (ERISA) and section 6059 of the                                                              This Form Is Open to Public
                                                                                        Internal Revenue Code (the Code).                                                                                        Inspection
          pension Benefit Guaranty Corporation
                                                        ► File as an attachment to Form 5500 or 5S00-SF.
  For calendar plan year 2011 or fiscal plan year beginning      06/01/2011                           and ending                                                                                  05/31/2012
      ► Round off amounts to nearest dollar.
      ► Caution: A penalty of $1,000 will be assessed for late fifing of this report unless reasonable cause is established.
 A Name of plan
 EBER BROS. WINE & LIQUOR CORP. RETIREMENT PLAN



 C Plan sponsor’s name as shown on line 2a of Form 5500 or 5500-SF                                                                                                 D Employer Identification Number (EIN)
 EBER BROS. WINE & LIQUOR CORP.                                                                                                                                       XX-XXXXXXX

 E Type of plan: 0 Single                    Q MuNple-A Q Multlpfe-B                                                  F Prior year plan size: [] 100 of fewer                                   W-500 [j[ More than 500

                   Basic Information
  1       Enter the valuation date:                                 Month „ 06                       Dav          01                   Year _2011


          a     Market value..............                                 ................... .......... ...............................................................................       2a                                 5240654
          b    Actuarial value...................................................................................................................................................               2b                                 5240654
         Funding target/participant count breakdown:
         a      For retired participants and beneficiaries receiving payment
         b      For terminated vested participants                                                                    .....
         C      For active participants:
                (1)    Non-vested benefits                    ......................................... ..
                (2)    Vested benefits............................. ................................
                (3)    Total active             ...................................................................
         d     Total.       -...    ...................................     <
         if the plan is in at-risk status, check the box and complete lines (a) and (b)                                                        .                 [j

         a    Funding target disregarding prescribed at-risk assumptions                                                      .............................. ...............................    4a
         b     Funding target reflecting at-risk assumptions, but disregarding transition rule for plans that have been in
                                                                                                                                                                                                4b
               at-risk status for fewer than five consecutive years and disregarding loading factor                .....
         Effective Interest rate                            .2..             ......       ........                                      .                                               ....     5                                 5.65 %
         Target normal cost                                                                                                                                                                      6   ’                               75000

Statement by Enrolled Actuary
      To the best of my knowledge, the Information supplies in this schedule and accompanying schedules, statements and attachments. If any, is complete end accurate. Each prescribed assumption was applied in
      accordance with apptiesble law end rogutelions. In my opinion, each other assumption is reasonable [taking into account the experience of the plan and leasonabla expectations} and such ether assumptions, In
      combination, offer my bast estimate of anticipated experience under the plan.




                                                         Signature of actuary                                                                                                                              Date
MICHAEL A. GALLAGHER                                                                                                                                                                                       11-03161
                                                 Type or print name of actuary                                                                                                                 Most recent enrollment number
BENEFITS MANAGEMENT, INC._________________________                                                                                                                                             ___________ 585-425-4333__________
                                                                   Firm name                                                                                                          Telephone number (including area code)

355 PACKETTS LANDING                        FAIRPORT NY 14450

                                                          Address of the firm

f the actuary has not fully reflected any regulation or ruling promulgated under the statute In completing this schedule, check the box and see                                                                                    Fl
nstructions            ,                             _                                                                                                                                                                             0
-or Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500 or 5500-SF,                                                                                                Schedule SB (Form 5500) 2011
                                                                                                                                                                                                                              v.012611




                                                                                                                                                                                          EB-000193’14
                      Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 14 of 57




                Schedule SB (Form 5500) 2011                                                                                    Page       2 -Q~T""|

                     Beginning of year carryover and prefunding balances
                                                                                                                                                (a) Carryover balance                (b) Prefunding balance
  7    Balance at beginning of prior year after applicable adjustments (line 13 from prior
       year!......................................................... .................................... ..........................                                        0                                  0

 8     Portion elected for use to offset prior year's funding requirement (line 35 from
       prioryear)....................................................................... .............................................                                       0                                  0
 9     Amount remaining (line 7 minus One 8)........ .......... .......... ............................... ..........                                                        0                                  0
 10 Interest on line 9 using prior year’s actual return of
 11 Prior year's excess contributions to be added to prefunding balance:
       a Present value of excess contributions (line 38 from prior year).................                                                                                                                17676

       b Interest on (a) using prior year’s effective rate of                                            % except as
            otherwise provided (see instructions)                                                                                                                                                           1140
       c Total available at beginning of current plan year to add to prefunding balance                                                                                                                  16816
       d Portion of (c) to be added to prefunding balance                                            ...............                                                                                            0
12 Other red actions in balances due to elections or deemed elections.........                                                                                                                                  0
13 Balance at beginning of current year (tine 9 * line 10 + line 11 d—line 12)                                                                                               0                                  0

                       Funding percentages
14 Funding target attainment percentage                                  ........                                                                                                          14         62.23 %
15 Adjusted funding target attainment percentage                                                                                                                                           15         62.23 %
16 Prior year’s funding percentage for purposes of determining whether carryover/prefunding balances may be used to reduce                                                                 16
      current year's funding requirement                          ....              ..........                                ..........               - •         »             .                    58,40 %
17 If the current value of the assets of the plan is less than 70 percent of the funding target, enter such percentage...............................                                      17         52.23 %

              Contributions and liquidity shortfalls
18 Contributions made to the plan for the plan year by employees) and employees:
     (a) Date                         (b) Amount paid by                             (c) Amount paid by                        (a) Date                  (b) Amount paid by            (c) Amount paid by
  (MM-DD-YYYY)                            employer(s)                                    employees                          (MM-DD-YYYY)                     employer(s)                   employees
  03/14/2012                                                 203000




                                                                                                                           Totals ►           18(b)                     203000   18(c) |                        0

19 Discounted employer contributions - see Instructions for small plan with a valuation date after the beginning of the year:
   a Contributions allocated toward unpaid minimum required contributions from prior years...................                19a                                                                       _____ o
   b Contributions made to avoid restrictions adjusted to valuation date.................................................... 19b                                                                              0
      C Contributions allocated toward minimum required contribution for current year adjusted to valuation date                                                           19c                         190013

20 Quarterly contributions and liquidity shortfalls:
   a Did the plan have a "funding shortfaF for the prior year?                                                                    .                                                                Yes Q No

      b If 20a is "Yes." were required quarterly installments for the current year made in a timely manner?                                                                                     .Q Yes |x] No

      C If 20a is "Yes,” see instructions and complete the following table as applicable:
                                                                                    Liquidity shortfall as of end of quarter of this plan year
                    (1) 1st                                                           (2) 2nd                                       (3) 3rd                                              W 4th
                                                      0                                                                0                                               0                                      0




                                                                                                                                                                 EB-00019315
                     Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 15 of 57




                  Schedule SB (Form 5500) 2011                                                                                                          Page 3


BM Assumptions used to determine funding target and target normal cost
  21 Discount rate:
        a Segment rates:                                 1st segment:                                        2nd segment:                                               3rd segment:                        Q N/A, full yield curve used
                                                               2.27 %                                              5.43 %                                                     6.34 %
        b Applicable month (enter code)...................................................................... ,....................................................|                            21b                                           0
 22 Weighted average retirement age......... ..............                                                              ....................                                              |     22      _________                       65
 23 Mortality table(s) (see instructions)                                      []     Prescribed - combined                            |xj Prescribed - separate                           Q Substitute

          Miscellaneous items
 24 Has a change been made in the non-prescribed actuarial assumptions for the current plan year? If “Yes/’ see instructions regarding required
        attachment                     ....           .........           -                                                                                 ■■      •              ................                      [] Yes |x] No

 25 Has a method change been made for the current plan year? If “Yes," see instructions regarding required attachment                                                                                      ....................Q Yes ]x] No
 26 is the plan required to provide a Schedule of Active Participants? If “Yes/ see instructions regarding required attachment                                                                                               Yes Q No
 27 If the plan is eligible for (and is using) alternative funding rules, enter applicable code and see instructions                                                                             27
       regarding attachment.... .. .................. ....................................................... .......... ....................................... .

            Reconciliation of unpaid minimum required contributions for prior years____________ _________
 28 Unpaid minimum required contributions for all prior years..................................................................................... 28                                                                                      0
 29 Discounted employer contributions allocated toward unpaid minimum required contributions from prior years                                      29
       (line 19a)..,........                                                                                                                    ........... ....................                                                           0
 30 Remaining amount of unpaid minimum required contributions (line 28 minus line 29)........................................                                                                    30                                        0

                    Minimum required contribution for current year
 31    Target normal cost and excess assets (see Instructions):
       a Target normal cost (line 6)................................................................................ .................. ..................... .                                 31a                                 75000
       b Excess assets, if applicable, but not greater than 31a......................... ...........................................................                                            31b                                        0
32 Amortization installments:                                                                                                                                 Outstanding Balance                                   Installment
      a Net shortfall amortization installment...........................................................................                                                                      2744196                             671496
       b Waiver amortization installment....................................................................................                                                                    435433                             153288
33 If a waiver has been approved for this plan year, enter the date of the ruling letter granting the approval
                                                                                                                                                                                                 33
       (Month____               Day_________                  Year_________ ) and the waived amount. ................. .......................

34 Total funding requirement before reflecting carryover/prefundlng balances (lines 31a - 31b + 32a + 32b - 33)..                                                                                34                                899784
                                                                                                      Carryover balance                                          Prefunding balance                               Total balance

35 Balances elected for use to offset Kinding
       requirement.                                            -............                                                                                                                                                               0

36 Additional cash requirement (line 34 minus line 35).                                                                                                                                         36                                899784
37 Contributions allocated toward minimum required contribution for current year adjusted to valuation date                                                                                     37
      (line 19c)........,...................................... .......... ....... ........ ......... .............................. ..................... ........... .                                                           190013
38 Present value of excess contributions for current year (see instructions)
      a Total (excess, if any, of line 37 over line 36) ............................                                                                                       .............        38a                                       0
   b Portion Included in line 38a attributable to use of prefunding and funding standard carryover balances.......                                                                              38b
39 Unpaid minimum required contribution for current year (excess, If any. of line 36 over line 37).......................                                                                        39                               709771
40 Unpaid minimum required contributions for all years................ ......... ........................................................                                                       40                                709771
           Pension funding relief under Pension Relief Act of 2010 (see instructions)
41 If a shortfall amortization base is being amortized pursuant to an alternative amortization schedule:
      a Schedule elected...........................                                                          *............ ..........................                                                 Q 2 plus 7 years    £ 15 years
      b Eligible plan year(s) for which the election in line 41a was made ..... .................. -............                                                                       —.....[] 2QC6 Q2009 Q2010             J 2011

4.2 Amminfnfacceleration adjustment .. ..................                                  ........... .................... .................................. ........... ...... .             42
43 Excess installment acceleration amount to be carried over to future plan years....,............ ............. ............ .                                                                 43




                                                                                                                                                                                       EB-00019316
        Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 16 of 57




     NOTICE OF FAILURE TO MAKE                                                                          PBGC Form 200
                                                                                               Approved OMB1212-0041
PBGC required CONTRIBUTIONS                                                                          Expires 03/31/2015

File this form to notify the Pension Benefit Guaranty Corporation of a failure to make required contributions (see
ERISA section 303(kX4)(A) and Code §430(k)(4)(A)) to a single-employer plan that is covered under ERISA
section 4021.
• Do NOT file this form for any other employee benefit plan (e.g,, a defined contribution plan).
• Do NOT file this form with the Internal Revenue Service.
• Do NOT file this form UNLESS the plan’s funding target attainment percentage (see ERISA section 303(d)(2)/Code
  §430(d)(2)) is less than 100 percent
• Do NOT file this form UNLESS the total of unpaid balances of required payments, Including interest, exceeds
    $1 million.                                                 ______________________                 ___

    Part I.General Plan Information
1a Plan Name Eber Bros. Wine & Liquor Corp, Retirement Plan                                                   ________


    b   Plan year commencement date              06         -    01       -   2012
                                                    Month          Day          Year


2       Plan Administrator               Bros. Wino & Liquor Corp.

                                  Name
                                  95 Allens Creek Road, Building 2, Suite 10
                                  Street Address
                                  Rochester, NY 14618_________
                                  City, State, Zip
                                   (585) 360-4240______________________
                                  Telephone number



3a       Contributing sponsor     Same

                                  Name


                                 Street Address


                                 City, State, Zip


                                 Telephone number




b         Employer identification and
          plan numbers




c       Different EIN and/or PN used in
        previous filings with PBGC, DDL,
        or IRS. Enter “N/A” if not applicable.




                                                                                         EB-00019525
         Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 17 of 57




200-Page2

4a 1$ the contributing sponsor in item 3a                                       Yes B)             No
   a member of a controlled group?      z>|                       -             A
                                                                            IMA                   4- Co                      _
     b     If you checked "YES" to item         Name                                             .
                                                                            Caj 2€£         ItoxA
           4a, enter that contributing
           sponsor's parent (if none,
                                               Street Address
          enter “none”).

                                               City, State, Zip


                                               Telephone number

                                               Enter parent's 9-digit EIN

    c     If you checked "YES" to item 4a, are there any
          controlled group members other than the                               Yes □              Noxjzf
          one(s) identified in Item 3a and/or item 4b?

    d     If you checked “YES” to item 4c, submit the name, address, telephone number, and EIN of each controlled group
          member for which Information is not provided In Item 3a or item 4b and a description of the structure of the
          controlled group.


5a       Is there more than one contributing sponsor?                          Yes                No ■



    b If you checked “YES" to item 5a. submit the name of each contributing sponsor and, for each contributing sponsor
         fbrwhich information Is not provided in previous items, the address, telephone number, and EIN.




6        Authorized contact (if same as       vu»ndv Fh»»r
         individual signing certification     vvenqy      ---------------------------------- --------------------------------------------------------------------
         In item 12, enter "same").          Name
                                              95 Allens Creek Road, Building 2, Suite 10_______________________________________
                                             Street Address
                                              Rochester, NY 14618______________ ;____________________________ _____________
                                             City, State, Zip
                                              (555) 360-4240__________________ ____________________________________________
                                             Telephone number




     Part II. Plan Funding Information

7a        Describe the required payment that resulted In the requirement to notify the PB.SC.


          The minimum funding requirement of $805,119 for the year ended May 31,2012 that was due on 02/15/13/was not paid.




b       Due. date for the required payment                                02                  15___             2013
        described in item 7a.                                               Month               Day                 Year




                                                                                                                   EB-00019526
         Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 18 of 57




                                                                                                                                  200-Page 3

 da Total of unpaid balances of required
                                                                             1,283,172
    payments (including interest).


     b     Decribe how the amount in item 8a was determined.



          The above amount Is the balance of the minimum funding for the year ended 05/31/12 along with the two missed quarterly deposits
          for the year ending May 31,2013 adjusted for interest through 02/15/13.




9         Submit the following documentation and information with this form:


    a     Copy of most recent plan actuarial valuation report:


    b     Copy of Form 5500, Schedule SB, for most recent plan year for which filed;

    c     Copy of any IRS letter(s) granting or modifying a funding waiver and/or an extension of the amortization period; and

 d        Statement describing any pending requests) for a funding waiver and/or for an extension Of the amortization
          period.


        Pari III. Contributing Sponsor & Controlled Group Financial Information

10       Submit the following documentation with this form with respect to the contributing sponsor in Item 3a and each
          other member of the controlled group as that contributing sponsor:

 a        Copies of financial statements for the most recent three fiscal years for which available, and of the most recent
          Interim financial statements;

 b        Copies of any SEC filings during the past 6 months, including Form 10-K, Form 10-Q, and Form 8-K; and

 c        If any member of the controlled group currently is the subject of a bankruptcy, insolvency, receivership, or similar
          proceeding, copies of any Statement of Affairs, Disclosure Statement, and Plan of Reorganization (or similar
          filing(s)) and Interim financial reports filed in such proceeding.



     Part IV. Certifications
11       Enrolled Actuary Certification:
         I certify that, to the best of my knowledge and belief, the information contained in items 7 and 8 of this form is true,
         correct, and complete and conforms to all applicable laws and regulations. In making this certification, I recognize
         that knowingly and willfully making false, fictitious, or fraudulent statements to PBGC Is punishable under 18 U.S.C.
         1001.

Michael A. Gallagher                                                          355 Packetts Landing________

Name                                                                         Street Address

11-03161_______________ _                                                     Fairport, NY 14450___________

Enrollment number                                                            City, State, Zip
Benefits Management, Inc.                                                     (585) 425-4333        ____________

Company/ Firm                                                                Telephone number



Signature                                                                     Date




                                                                                                         EB-00019527
    Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 19 of 57




200-Page 4

12 Contributing Sponsor or Parent Certification: .
   I certify to the best of my knowledge and belief, the information the Information contained in items 7 and 8
   on this form is true, correct, and complete and conforms to all applicable laws and regulations. In making this
   certification, I recognize that knowingly and willfully making false, fictitious, or fraudulent statements to PBGC Is
   punishable under 18 U.S.C. 1001.
Wendy Eber                                         _____      95 Aliens Creek Road, Building 2, Suite 10_______
Name and title                                                Street Address
Eber Bros. Wine & Liquor                                       Rochester, NY 14618_____________________________

Name of contributing sponsor or parent                        City, State, Zip
                                                               (585) 360-4240___________________________________
                                                              Telephone number



Signature                                                     Date




                                                                                      EB-00019528
                      Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 20 of 57




             SCHEDULE SB                                             Single-Employer Defined Benefit Plan                                                                        OM0 No. 1210-0110


              (Form 5500)                                                    Actuarial Information
               Department of the Treasury
                                                                                                                                                                                       2011
                Internal ftevenue Service
                                                               This schedule is required to be filed under section 104 of the Employee
                Department of tabor
       Employee Benefits Security Administration
                                                               Retirement Income Security Act of 1974 (ERISA) and section 6059 of the                                    This Form is Open to Public
                                                                                 Internal Revenue Code (the Code)*                                                               Inspection
         Pension Benefit Guaranty Corporation
                                                        ► Hie as an attachment to Form 6500 or 5500-SF.
  For calendar plan year 2011 or fiscal plan year beginning     06/01 /2011                          and ending                                                 05/31/2012
      ► Round off amounts to nearest dollar.
      ► Caution; A penalty of $1,000 will be assessed for late filing of this report unless reasonable cause Is established.
 A Name of plan                                                                                                                         B      Three-digit
 EBER BROS. WINE & LIQUOR CORP. RETIREMENT PLAN                                                                                                plan number (PN)



 C Plan sponsor's name as shown on line 2a of Form 5500 or 5500-SF                                                                     D      Employer Identification Number (EIN)
  EBER BROS. WINE & LIQUOR CORP.                                                                                                            XX-XXXXXXX

 E Type of plan:             Single      QI Multiplet          Q Multipfe-B                         F Prior year plan size: Q 100 or fewer jx] 101-50Q Q} More than 500

                   Basic information
  1      Enter the valuation date:                           Month 06                   Day       01           Year 2011
  2      Assets:
         a      Market value                                                                                                                                  2a                 _______________ 5240654
         b     Actuarial value                                                                                                                                2b                 _______________ 5240654
  3      Funding target/partlcipant count breakdown:                                                                          (1) Number of participants                          (2) Funding Target_______
         a      For retired participants and beneficiaries receiving payment                                  3a             ____________________ 184                            _______________ 5682177
         b      For terminated vested participants................................ *                          3b                                               246                                        2738106
         c      For active participants:                                                                                                                                                          la!
                (1)    Non-vested benefits             ..............................                       3C(1)                                                                                                   0
                (2)   ’Vested benefits                                                                      3c<2)                                                                                                   0
                (3)   'Total active.......                                                                  3c(3)                                                  0                                                0
 __      d     Total.                                                                                        3d                                                430                                        8420283
 4       If the plan is in at-risk status, check the box and complete lines (a) and (b)                               ............... .[j

         a     Funding target disregarding prescribed at-risk assumptions............................... ........................................             4a
         b     Funding target reflecting at-risk assumptions, but disregarding transition rule for plans that have been In
                                                                                                                                                              4b
               at-risk status for fewer than five consecutive years and disregarding loading factor...,       ...
 5       Effective Interest rate.........                                                                                                                      5                                          5.65 %
 6       Target normal cost.            ......                                                                                                                                                               75000
Statement by Enrolled Actuary
      To ths Dost of my knowledge, the Information supplied in this schedule and accompanying schedules, statements and attachments. If any, is complete end accurate. Each prescribed assumption was applied In
      accordance with applicable law and regulations. Jrt my opinion, each other assumption is reasonable (taking into account lhe axperianca of ths plan and reasonable expectations) and such other assumptions, in
      combination, offer my bast estimate of anticipated experience under lhe ptert




                                                     Signature of actuary                                                                                                    Date
MICHAEL A. GALLAGHER                              ______________________ _                                                                                                   11-03161
                                                 Type or print name of actuary                                                                               Most recent enrollment number
be ne fits      man ag em en t        , INC.                                                                                                                            585-425-4333
                                                           Firm name                                                                                 Telephone number (including area code)

355 PACKETTS LANDING                    FAIRPORT NY 14450

                                                      Address of the firm

f the actuary has not fully reflected any regulation or ruling promulgated under the statute In completing this schedule, check the box and see
nstructions
-or Paperwork Reduction Act Notice and OMB Control Numbers, see the Instructions for Form 5500 or 5500-SF*                           Schedule SB (Form 5500) 2011
                                                                                                                                                         v,012611




                                                                                                                                                       EB-00019529
                     Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 21 of 57




                Schedule SB (Form 5500) 2014                                                                                   Page   2 - [~T~]

                     Beginning of year carryover and prefunding balances
                                                                                                                                              (a) Carryover balance                              (b) Prefunding balance
 7      Balance at beginning of prior year after applicable adjustments (line 13 from prior
        year)                                    .................................................                                                                                   0                                                   0

 8      Portion elected for use to offset prior year’s funding requirement (line 35 from
        prior year)           ..............                                       ....... ............                                                                              0__________________________ 0
 9      Amount remaining (line 7 minus line 8) .......                                   ..................................                                                0                                                  0
10 Interest on line 9 using prior year's actua I return of                                            .............

11 Prior year’s excess contributions to be added to prefunding balance:
   a Present value of excess contributions (line 38 from prior ye ar).................
   b Interest on (a) using prior year's effective rate of    6.45 % except as
             otherwise provided (see instructions)                                .............
        C Total available at beginning of current plan year to add to prefunding balance
       d Portton of (c) to be added to prefunding balance ...................................
12 Other reductions in balances due to elections or deemed elections                                             ......... .
13 Balance at beginning of current year (line 9 + line 10 + line 11 d - line 12)..                                                                                    0                                                  0

              Funding percentages
                                                                                                                                                                                         14
14 Funding target attainment percentage............................ ................. ....................... ........................................ .........................................                             62.23 %
15 Adjusted funding target attainment percentage.................................................... ................................................................ .................. 15                                  62.23 %
16 Prior year's funding percentage for purposes of determining whether carryover/prefunding balances may be used to reduce
                                                                                                                                                                                                          16                 58.40 %
   current year’s funding requirement............................................................................................................................ .................... .
17     If the current value of the assets of the plan is less than 70 percent of (he funding target enter such percentage....... ......................                                                   17                 62.23 %

                       Contributions and liquidity shortfalls
18  Contrlbutionsmade to the plan for the plan year by employe r(s) and employees;
     (a) Date         (b) Amount paid by            (c) Amount paid by            (a) bate                                                               (b) Amount paid by                           (c) Amount paid by
  (MM-DD-YYYY)             employer(s)                   employees            (MM-DD-YYYY)                                                                   employer(s)                                   employees
  03/1472012                                              203000




                                                                                                                      Totals ►            18(b)                                203000         18(c)                                      o

19    Discounted employer contributions - see instructions for small plan with a valuation date after the beginning of the yean
      a Contributions allocated toward unpaid minimum required contributions from prior years...............................                                                       19a                                                   0
      b Contributions made to avoid restrictions adjusted to valuation date................................................................... .                                   19b                                                   0
      C Contributions allocated toward minimum required contribution for current year adjusted to valuation date............... .....                                              19c                                        190013

20    Quarterly contributions and liquidity shortfalls:
      a Did the plan have a''funding shortfair for the prior year?                                                        ............................................................................................... |x] Yes Q No
      b If 20a is "Yes,” were required quarterly installments for the current year made In a timely manner?
      C If 20a is 'tYesl“ see instructions and complete the following table as applicable:
                                                       Liquidity shortfall as of end of quarter of this plan year
                 (1) 1st                                  (2) 2nd                                     (3) 3rd                                                                                          (4)     4th
                                                    0                                                            0                                                             0                                                         0




                                                                                                                                                                     EB-00019530
                     Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 22 of 57




                  Schedule SB (Form 5500) 2011                                                                                                        Page     3

                    Assumptions used to determine funding target and target normal cost
  21       Discount rate:
           a Segment rates:                               1st segment:                                       2nd segment:                                          3rd segment;                           [] N/A. full yield curve used
                                                                2.27 %                                             5.43 %                                                6.34 %
           b Applicable month (enter code)............. -.......... _...                                                                          .....................................      21b                                          0
 22 Weighted average retirement age......... ..... .......... .....                                                                               ....... '......................             22                                      65
 23 Mortality table(s) (see instructions)           [] Prescribed - combined                                                          {^j Prescribed - separate                           [] Substitute

          Miscellaneous items
 24 Has a change been made in the non-prescribed actuarial assumptions for the current plan year? If "Yes," see instructions regarding required
         attachment............^............................. ..................,............                                                                ........................................                  [] Yes [x] No

 25 Has a method change been made for the current plan year? If “Yes" see instructions regarding required attachment                                                                                        .............. Q Yes |x] No
 26 Is the plan required to provide a Schedule of Active Participants? If “Yes* see instructions regarding required attachment                                                                                             Yes Q No
 27 if the plan Is eligible for (and is using) alternative funding rules, enter applicable code and see instructions                                                                          27
         rega rdlng attachment.                                                                       ..                                  .     ...                 .....
            Mil Reconciliation of unpaid minimum required contributions for prior years
 28 Unpaid minimum required contributions for all prior years                           ..................................                                                                    28                                          0
 29 Discounted employer contributions allocated toward unpaid minimum required contributions from prior years                                                                                 29
        (line 19a).....                                                                                                                                    —                                                                              0
 30     Remaining amount of unpaid minimum required contributions (line 28 minus line 29)                                                                   ....................              30                                          0

n Minimum required contribution for current year
 31     Target normal cost and excess assets (see instructions):
        a Target normal cost (line 6)................................................                                     ...................         ,............................ .       31a                                  75000
         b Excess assets, if applicable, but not greater than 31a......... ......................................                                                                           31b                                           0
 32 Amortization installments:                                                                                                                              Outstanding Balance                                   Installment
    a Net shortfaff amortization installment.................. ............................... ...................                                                                         2744196                              671496
        b Waiver amortization Installment........................ . ...........................................                                                                             435433                              153288

33 If a waiver has been approved for this plan year, enter the date of the ruling letter granting the approval                                                                               33
        (Month________ _ Day .                                         Year                        ) and the waived amount............................. ...........

34 Total funding requirement before reflecting carryover/prefunding balances (lines 31a - 31b + 32a + 32b-33),.                                                                               34                                899784
                                                                                                       Carryover balance                                     Prefunding balance                                 Total balance

35 Balances elected for use to offset funding
        requirement............................. ...................... ...... .                                                                                                                                                          0

36 Additional cash requirement (line 34 minus line 35), .......*.......... ......................................                                                                            36                                 899784

37 Contributions allocated toward minimum required contribution for current year adjusted to valuation date                                                                                  37
       (line 19c)............................... ........................... .........................................................................................................                                          190013
38 Present value of excess contributions for current year (see instructions)
       a Total (excess, if any, of line 37 over line 36)....................................................................................................                                38a                                           0
       b Portion Included In line 38a attributable to use of prefunding and funding standard carryover balances.......                                                                      38b
39 Unpaid minimum required contribution for current year (excess. If any, of line 36 over line 37)...........                                                                   ......       39                                 709771
40 Unpaid minimum required contributions for at) years..... ............ ........ ....... ...... .......... .                                     ....................................       40                                 709771
                     Pension funding relief under Pension Relief Act of 2010 (see instructions)
41 If a shortfall amortization base Is being amortized pursuant to an alternative amortization schedule:
       a Schedule elected......................................... ....................................... ................. ............................................................. - [] 2 plus 7 years          [] 15 years

       b   Eligible plan year(s) for which the election in line 41a was made.................... ........................................................ 02008 02009 02010 Q 2011
42 Amount of acceleration adjustment.................................................... ..................... ................................                                              42
43 Excess installment acceleration amount to be carried over to future plan years... ........................                                                                                43




                                                                                                                                                                                   EB-00019531
Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 23 of 57




                    ACTUARIAL VALUATION REPORT
                              FOR THE
                  EBER BROS. WINE & LIQUOR CORP.
                          RETIREMENT PLAN
                     PREPARED AS OF JUNE 1, 2011
                FOR THE PLAN YEAR ENDED MAY 31, 2012




                                Prepared By:
                      BENEFITS MANAGEMENT, INC.
                        355 P ACKETT’S LANDING
                       FAIRPORT, NEW YORK 14450
                               (585) 425-4333




                                                   EB-00019536
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 24 of 57




                       EBER BROS. WINE & LIQUOR CORP.
                             RETIREMENT PLAN


                                   JUNE 1,2011

                             TABLE OF CONTENTS



VALUATION CERTIFICATE                                         Page 2


SUMMARY OF VALUATION RESULTS                                  Page 3


COMMENTS ON THE ACTUARIAL VALUATION                           Page 4


SECTION     I   SUMMARY OF PLAN PROVISIONS                    Page 5


SECTION    II   FINANCIAL SUMMARY                             Page 7


SECTION   III   RESULTS OF THE VALUATION                      Page 8


SECTION   IV    CONTRIBUTION LEVELS                           Page 10


SECTION   V     PENSION EXPENSE                               Page 12


SECTION   VI    ACTUARIAL PRESENT VALUE OF
                VESTED AND ACCRUED BENEFITS                   Page 13


SECTION   VII   DISCLOSURES UNDER THE 2006 PENSION
                PROTECTION ACT IMPACTING PLAN
                OPERATION AND PLAN FUNDING                    Page 14


SECTION   VIII STATEMENT OF ACTUARIAL METHODS
               AND ACTUARIAL ASSUMPTIONS                      Page 15


SECTION   IX    PARTICIPANT DATA                              Page 18




                                      -1-



                                                        EB-00019537
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 25 of 57




May 2, 2012

The Plan Administrator
EBER BROS. WINE & LIQUOR CORP.
 RETIREMENT PLAN
c/o Ms. Wendy Eber
Eber Bros. Wine & Liquor Corp.
95 Allens Creek Road
Building 2, Suite 10
Rochester, NY 14618

                                VALUATION CERTIFICATE

This report has been prepared in accordance with generally accepted actuarial principles and
practices as prescribed by the American Academy of Actuaries taking into account the rules
and regulations published under the Internal Revenue Code and to the best of our knowledge
reflects the actuarial status of the Eber Bros. Wine & Liquor Corp. Retirement Plan based on
calculations performed as of June 1, 2011 for the Plan Year ended May 31, 2012.

In preparing this report, we have relied upon the completeness and accuracy of information,
which was provided by the plan sponsor and the trustee including employee data, plan assets
and the plan document.

The actuarial calculations outlined in this report were prepared on the basis of actuarial
assumptions which, in our opinion, are appropriate for purposes of determining the funding
levels under the plan and are reasonable based upon past experience and taking into account
our best estimate of anticipated future experience under the plan.

The undersigned is a member of the American Academy of Actuaries and meets the
Qualification Standards of the Academy of Actuaries to render the actuarial opinion herein.


Respectfully submitted,

Benefits Management, Inc.



Michael A. Gallagher
ERISA Enrolled Actuary No. 11-3161
Associate, Society of Actuaries
Member, American Academy of Actuaries
Member, American Society of Pension Actuaries



Christopher J. Trapatsos, CPC, CEBS
Actuarial Assistant




                                           -2-




                                                                    EB-00019538
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 26 of 57




                           EBER BROS. WINE & LIQUOR CORP.
                                  RETIREMENT PLAN


                                       JUNE 1,2011

                           SUMMARY OF VALUATION RESULTS


Comparative Summary of the Principal Results of this and the Preceding Actuarial
Valuation.

                                                   Prior Year    Current Year
                                                 June 1,2010-    June 1, 2011-
                                                 Mav31. 2011     May31,2012

   1. Active Participants as of
      the Valuation Date Under
      the Assumed Retirement Age                                              0


  2. Minimum Required Contribution
     - as of the End of the Plan Year               $863,000        $950,622
     - as of 02/15 of the Following Year            $936,282      $1,026,795


  3. Maximum Deductible
     Contribution
     - as of the End of the Plan Year              $4,135,919      $3,690,983
     - as of 02/15 of the Following Year           $4,135,919      $3,690,983


  4.   Pension Expense/(lncome)                     $500,592         $455,618


  5.      Actuarial Present Value of
       Accumulated Plan Benefits as
       of the Valuation Date

       - Vested                                    $7,807,598      $7,601,949
       - Non-Vested                                         0               0
       - Total                                     $7,807,598      $7,601,949


  6. Net Assets Available to Pay
     Benefits as of the Valuation
     Date                                         $4,588,491       $5,241,082




                                           -3-



                                                                EB-00019539
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 27 of 57




                            EBER BROS. WINE & LIQUOR CORP.
                                  RETIREMENT PLAN


                                        JUNE 1,2011

                      COMMENTS ON THE ACTUARIAL VALUATION




Outlined below is a brief summary of some of the key changes in the valuation data along with
an analysis of the impact of the changes on plan liabilities and on the associated contribution
levels.


Participant Data

The number of participants included in the valuation decreased by 2 from 432 to 430.

Assets

The market value of assets increased by $652,591 from $4,588,491 to $5,241,082 (a
change of 14.22%. The approximate annual rate of return for the period ended May 31,
2011 was 15.83%.

Contribution Levels

The minimum required contribution in order to prevent a funding deficiency for the plan
year ending May 31, 2012 is $950,622. This assumes that any required quarterly
deposits are deposited in a timely fashion. The maximum deductible contribution for the
plan year ending May 31,2012 is $3,690,983.

Funded Status of the Plan

The actuarial value of accumulated plan benefits decreased from $7,807,598 to
$7,601,949. Together with the change in plan assets, this represents an increase in the
funded status of the plan on an ongoing plan basis (expressed as a percentage of market
value of plan assets) from 59% to 69%. This reflects the amount of funds needed in the
plan as of the valuation date to fund all accrued monthly benefits when they become
payable at retirement age assuming that the assets achieve a long term rate of return of
7.5%.




                                                                      EB-00019540
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 28 of 57




                             EBER BROS. WINE & LIQUOR CORP.
                                    RETIREMENT PLAN


                                         JUNE 1,2011

                                           SECTION I

                              SUMMARY OF PLAN PROVISIONS



A. EFFECTIVE DATE:

The effective date of this plan is April 1,1954. The plan was most recently amended effective
December 31, 2000.

On March 30, 2007, the company was sold to Southern Wine & Spirits, resulting in the
termination of employment of over 90% of the active employees participating in the plan.

B. ELIGIBILITY:

Employees will become Participants in the Plan on June 1sl or December 1st coinciding with or
next following the completion of one year of service.

Participation was frozen effective December 31,2000.

C. PLAN CONTRIBUTIONS:

The employer pays the full cost of the plan.


D. NORMAL RETIREMENT:

Upon attainment of age 65, a Participant may retire.

The benefit is calculated as follows:

0.80% of five year average earnings multiplied by Years of Benefit Accrual Service.

                                               plus

0.55% of the Excess Amount multiplied by Years of Benefit Accrual Service to a maximum of
35 years. The Excess Amount is the five-year average earnings in excess of the participant's
Covered Compensation.

Benefits were frozen as of December 31,2000.




                                               -5-




                                                                     EB-00019541
     Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 29 of 57




                            EBER BROS. WINE & LIQUOR CORP.
                                  RETIREMENT PLAN


                                         JUNE 1,2011

                                           SECTION I

                              SUMMARY OF PLAN PROVISIONS
                                     (CONTINUED)


E. EARLY RETIREMENT:

Participants with at least 5 Years of Service may retire between ages 55 and 65. The benefit
would be reduced 5% for each year prior to the normal retirement date.


F. LATE RETIREMENT:

A Participant who remains employed after Normal Retirement will continue to earn credit until
actual retirement.


G. VESTED BENEFIT:

An employee will be 100% vested upon completion of 5 years of service.

All Active participants as of December 31,2000 became 100% vested.


H. NORMAL FORM OF PAYMENT:

The normal form of payment is a life annuity.


I.    DEATH BENEFITS:

Married Participants who are vested are covered by a death benefit. The benefit to the
surviving spouse will be equal to the benefit they would have been entitled to if the Participant
has survived to his earliest retirement date, and retired under a joint and contingent annuity
prior to his death.




                                                                       EB-00019542
Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 30 of 57




                            EBER BROS. WINE & LIQUOR CORP.
                                  RETIREMENT PLAN


                                        JUNE 1,2011

                                            SECTION II

                            FINANCIAL SUMMARY (UNAUDITED)



Receipts and Disbursements of the Fund for the Plan Year Ending on the Valuation Date


   (1)    Fund Balance at Market Value as
         of the Prior Valuation Date                                      $4,588,491


  (2)     Employer Contributions                                           $873,404


  (3) Investment Income
      (a) Interest and Dividends                         $187,755
      (b) Realized Gain / (Loss)                            45,906
      (c) Unrealized Gain / (Loss)                        436,928
      (d) Investment Expenses                              (34,560)
      (e) Other                                             (4.696)
      (f) Net Investment Income                                            $631,333


  (4) Disbursements
      (a) Benefit Payments                               $778,781
      (b) Administrative Expenses                          25,935
      (c) Other (PBGC premium)                             47,430
      (d) Total Disbursements                                              $852,146


  (5) Fund Balance at Market Value as
      of the Current Valuation Date                                      $5,241,082


  (6) Plan Assets (Item 5 adjusted for interest
      on deposits made after the end of the
      Plan Year)                                                         $5,240,654

  (7) Approximate Annual Rate of Return                                             15.83%




                                                                      EB-00019543
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 31 of 57




                                 EBER BROS. WINE & LIQUOR CORP.
                                       RETIREMENT PLAN


                                            JUNE 1,2011

                                            SECTION III

                                   RESULTS OF THE VALUATION


A.    Development of the Funding Target as of
     the Current Valuation Date.

     (1)   Actuarial Present Value of Accrued Benefits

       (a) Active Participants
            Vested                                                              $0
            Non-Vested                                                          $0
            Total                                                               $0

       (b) Terminated Vested Participants                            $2,738,106

       (c) Retired Participants                                      $5.682.177

       (d) Total                                                     $8,420,283


B.    Development of the Funding Shortfall as of
     the Current Valuation Date.

     (1) Funding Target as of the
         Current Valuation Date                                      $8,420,283

     (2) Plan Assets                                                 $5,240,654

     (3) Credit Balance
         - Carryover Balance                                                    $0
         - Prefunding Balance                                                   $Q
         -Total                                                                 $0

     (4) Adjusted Plan Assets (2)-(3)                                $5,240,654

     (5) Funding Shortfall (1) - (4)                                 $3,179,629




                                               -8-




                                                                  EB-00019544
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 32 of 57




                                    EBER BROS. WINE & LIQUOR CORP.
                                           RETIREMENT PLAN

                                               JUNE 1,2011

                                                SECTION III

                                      RESULTS OF THE VALUATION
                                            (CONTINUED)

C.    Development of Prior Funding Shortfalls.

         Date                          Amortization         Amortization       Remaining
      Established                        Charge               Factor             Base

     06/01/08    Shortfall (7 yr)       $601,655               3.86878         $2,327,671
     06/01/09    Shortfall (7 yr)        $37,401               4.78291           $178,886
     06/01/09    Waiver                 $153,288               2.84062           $435,433
     06/01/10    Shortfall (7 yr)       $(46,635)              5.55059          $(258,852)
     Total                                                                     $2,683,138

D.    Development of the Shortfall Amortization Charge
     as of the Current Valuation Date.

     (1) Funding Shortfall                                                    $3,179,629

     (2) Existing Shortfall Amortization Bases                                $2,683,138

     (3) Amortizable Funding Shortfall                                          $496,491

 , (4) Seven Year Amortization Factor                                            6.27873

     (5) Shortfall Amortization Charge                                           $79,075

E. Summary of Funding Shortfalls.

           Date                           Initial           Remaining          Amortization
        Established                      Amount              Amount              Charge

     06/01/08   Shortfall              $3,572,726           $2,327,671           $601,655
     06/01/09   Shortfall                $220,561             $178,886            $37,401
     06/01/09   Waiver                   $687,872             $435,433           $153,288
     06/01/10   Shortfall               ($281,208)           ($258,852)          ($46,635)
     06/01/11   Shortfall                $496,491             $496,491            $79,075
     Total                                                  $3,179,629           $824,784


F. Target Normal Cost for Participants Accruing
    Benefits During the Year

     (1) Basic Target Normal Cost                                                     $0
     (2) Assumed Plan Expenses                                                   $75,000
     (3) Total Target Normal Cost                                                $75,000



                                                      -9-




                                                                           EB-00019545
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 33 of 57




                             EBER BROS. WINE & LIQUOR CORP.
                                    RETIREMENT PLAN


                                          JUNE 1,2011

                                           SECTION IV

                                    CONTRIBUTION LEVELS

A.    Excess Contributions I Funding Balances for Prior Year

     1.   Target Normal Cost for Prior year                          $65,000
     2. Waiver Amortization Charge for Prior Year                   $153,288
     3. Shortfall Amortization Charge for Prior Year                $592.421
     4. Total                                                       $810,709
     5. Unpaid Minimum Required Contribution                                 $0
     6. Discounted Contributions                                    $828,385
     7. Funding Balance Offsets
        - Carry Over Balance                                                 $0
        - Pre-Funding Balance                                                £0
        - Total                                                              $0
     8    Excess Contributions at Beginning of Prior Year            $17,676
     7. Excess Contributions at End of Prior Year                    $18,816
     8. Excess Contributions Used for Pre-Funding Balance                    $0



B.    Development of Minimum Contribution (Continued)

     Minimum Required Contribution

     1.   Target Normal Cost                                         $75,000
     2.   Shortfall Amortization Charge                             $671,496
     3.   Waiver Amortization Charge                                $153,288
     4.   Total Contribution Before Credit Balance
          From Funding Standard Account                             $899,784
     5.   Credit Balance/(Funding Deficiency)                           $N/A
     6.   Minimum Required Contribution at
          Beginning of Year After Credit Balance                    $899,784
     7.   Minimum Required Contribution at
          End of Year Adjusted By the Plans'
          Effective Interest Rate                                   $950,622
     8.   Maximum Recommended Contribution
          is Item 3 Adjusted to the End of Year
          By Plans' Effective Interest Rate                         $950,622




                                              -10-




                                                               EB-00019546
Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 34 of 57




                           EBER BROS. WINE & LIQUOR CORP.
                                 RETIREMENT PLAN


                                        JUNE 1,2011

                                        SECTION IV

                                  CONTRIBUTION LEVELS
                                      (CONTINUED)

C. Development of Maximum Deductible Contribution

   1     Funding Target                                         $8,420,283
   2.    Target Normal Cost                                        $75,000
   3.    50% of Funding Target                                  $4,210,142
   4.    Increase in Funding Target Due To Salary Increase              $0
   5.    Cushion Amount (3 + 4)                                 $4,210,142
   6.    Total(1 + 2 + 5)                                      $12,705,425

   7.    Funding Target as if At Risk                                 $N/A
   8.    Target Normal Cost as if At Risk                             $N/A
   9.    Total                                                        $N/A

   10.   Greater of Item 6 and Item 9                          $12,705,425
   11.   Plan Assets                                            $5,241,082
   12.   Maximum Deductible Contribution (10-11)                $7,464,343
   13.   Estimated Plan Termination Shortfall                   $3,690,983




                                            -11 -



                                                             EB-00019547
Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 35 of 57




                           EBER BROS. WINE & LIQUOR CORP.
                                  RETIREMENT PLAN


                                         JUNE 1,2011

                                          SECTION V

                                     PENSION EXPENSE



Determination of Net Periodic Pension Cost. (February 28th measurement date)

   1. Service Cost
      a. Normal Cost of Benefits Accruing
         During the Year                                            $75;000'
      b. Interest at the Discount
         Rate                                                         4,500
      c. Total Service Cost                                         $79,500

  2. Interest Cost
     a. Projected Benefit Obligation
        at Beginning of Year                                      $7,585,994
     b. Expected Benefit Payments (Weighted
        for Timing)                                                  256,240
     c. Average Expected PBO.........                              7,329754
     d. Interest Cost Using the
        Discount Rate                                              $439,785

  3. Expected Return on Assets
     a. Market-Related Value at Beginning of Year                 $5,008,778
     b. Expected Distributions (Weighted
        for Timing)                                                 293,740
     c. Expected Contributions (Weighted
        for Timing)                                                  190,500
     d. Average Market Value of Assets                             4,905,538
     e. Expected Return on Assets Using
        the Long-term Rate of Return                               $367,915

  4. Amortization of Transition Liability/(Asset)                           $0

  5. Amortization of Unrecognized Net LossZ(Gain)                  $304,248

  6. Amortization of Prior Service Cost                                     $0

  7. Net Periodic Pension Cost/(lncome)
     (1c + 2d - 3e + 4 + 5 + 6)                                    $455,618




                                             -12-




                                                              EB-00019548
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 36 of 57




                           EBER BROS. WINE & LIQUOR CORP.
                                  RETIREMENT PLAN


                                       JUNE 1,2011

                                        SECTION VI

         ACTUARIAL PRESENT VALUE OF VESTED AND ACCRUED BENEFITS


A. Statement of Actuarial Value of Accumulated Benefits

                                                                  Actuarial
                                               Number            Present Value


   1. Retired Participants and Beneficiaries
      Receiving Benefits                             184          $5,067,126

   2. Terminated Participants with Deferred
      Benefits                                       246           2,534,823

   3. Other Vested Participants                        0          ________ 0

   4. Total                                          430          $7,601,949

   5. Present Value of Non-Vested
      Benefits                                         0          ________ 0

   6, Total Present Value of Accrued
      Benefits                                       430          $7,601,949


B. Change in Actuarial Present Value of Accumulated Benefits

   Actuarial Present Value of Accumulated Benefits
   as of the Prior Valuation Date                                 $7,807,598

  Increase (Decrease)
     - Benefits Paid                                               $(778,781)
      - Change in the Discount Period                                556,366
     - Other                                                          16,766
     - Total                                                       $(205,649)
  Actuarial Present Value of Accumulated Benefits
  as of the Current Valuation Date                                $7,601,949




                                           -13-




                                                               EB-00019549
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 37 of 57




                           EBER BROS. WINE & LIQUOR CORP.
                                 RETIREMENT PLAN

                                         JUNE 1,2011

                                         SECTION VII

             DISCLOSURES UNDER THE 2006 PENSION PROTECTION ACT
                 IMPACTING PLAN OPERATION AND PLAN FUNDING


A. Adjusted Funding Target Attainment Percentage

   (1) Funding Target as of the
       Current Valuation Date                                          $8,420,283

   (2) Plan Assets                                                     $5,240,654

   (3) Credit Balance
       - Carryover Balance                                                       $0
       - Prefunding Balance
       - Total                                                                   $0

   (4) Adjusted Plan Assets (2)-(3)                                    $5,240,654

   (5) Adjusted Funding Target Attainment
          Percent age (4) / (1)                                            62.23%

  The credit balance may not be used to offset the minimum contribution for the current
  year.


B. Prior Year Funded Percentage for Purposes of Using the
   Credit Balance to Offset the Funding Requirement

    (1)   Funding Target as of the
          Current Valuation Date                                       $7,840,655

    (2)   Plan Assets                                                  $4,579,386

    (3)   Credit Balance
          - Prefunding Balance                                                   $0
          - Total                                                                $0

    (4)   Adjusted Plan Assets (2)-(3)                                 $4,579,386

    (5)   Adjusted Funding Target Attainment
          Percent age (4) / (1)                                            58.40%


    The credit balance may not be used to offset the minimum contribution for the current
    year.


                                            -14-




                                                                   EB-00019550
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 38 of 57




                            EBER BROS. WINE & LIQUOR CORP.
                                   RETIREMENT PLAN

                                         JUNE 1,2011

                                         SECTION VIII

                    STATEMENT OF ACTUARIAL COST METHOD AND
                  ACTUARIAL ASSUMPTIONS USED IN THE VALUATION


A. Consistency of Methods and Assumptions

Unless stated to the contrary, the following methods and assumptions are consistent with
those used in the preceding valuation.


B. Actuarial Cost Method

The actuarial cost method used to calculate the costs of the Plan is known as the Unit Credit
Actuarial Cost Method as prescribed under the Pension Protection Act of 2006. Under this
method, each active Participant's accrued benefit as of the Valuation Date is calculated and
the Actuarial Present Value of that benefit is calculated based on the Actuarial Assumptions.
The total of the Actuarial Present Value of Accrued Benefits for all Plan Participants is the
basis for the Funding Target.

The Target Normal Cost is determined to be the sum of the Actuarial Present Value of the
benefit for each Participant that is expected to be earned during the current year taking into
account expected salary increases and other Actuarial Assumptions.


C. Asset Valuation Method

For the purpose of the actuarial valuation, assets are valued using market value.


D. Participants Included in the Calculations

Based on employee data received from the Employer, all employees who are eligible for
participation in the Plan as of the valuation date are included in the calculations.

No liability is held for non-vested, inactive employees who have quit or been terminated even if
a break-in-service has not occurred as of the valuation date.


E. Actuarial Assumptions

   1. Mortality

      Active and Retired Lives - The 2011 Combined Applicable Mortality Table as
      prescribed by the IRS. The prior valuation used the 2010 Combined Applicable
      Mortality Table.  The RP2000 Mortality Table, with separate rates for males and
      females, was used for the FAS ASC 960 figures as well as the Pension Expense under
      FASASC715.
                                        -15-




                                                                      EB-00019551
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 39 of 57




                             EBER BROS. WINE & LIQUOR CORP.
                                    RETIREMENT PLAN


                                          JUNE 1,2011

                                          SECTION VIII

                     STATEMENT OF ACTUARIAL COST METHOD AND
                   ACTUARIAL ASSUMPTIONS USED IN THE VALUATION
                                   (CONTINUED)

E,    Actuarial Assumptions (continued)


     2. Withdrawal from Service

        Termination - The rates of termination from Table T-7. Sample rates of termination per
        100 Participants are shown below:

                      Age 25               9.7
                      Age 40               7.8
                      Age 55               1.5

        Disability - None assumed.

     3. Investment Return

        The investment return for determining the minimum funding for the plan Is prescribed by
        the IRS and is as follows:

           2.27% for benefits expected to be paid in 2011-2015
           5.43% for benefits expected to be paid in 2016-2030
           6.34% for benefits expected to be paid in 2031 and beyond.

        The effective interest rate for the plan for this plan year based on the above individual
        rates is 5.65%. The effective interest rate for the prior year was 6.45%.

        7.50% pre-retirement and 6.00% post-retirement was used to determine the Actuarial
        Present Value of Accumulated Benefits under FASB ASC 960 (Formerly SFAS 35).

        6.00% was used for the Discount Rate for Purposes of Calculating the Pension
        Expense under FAS ASC 715, while 7.50% was used for the Long-Term Rate of
        Return.

     4. Salary Increase

        N/A.

     5. Social Security

        N/A.


                                                 -16-




                                                                       EB-00019552
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 40 of 57




                          EBER BROS. WINE & LIQUOR CORP.
                                RETIREMENT PLAN


                                       JUNE 1,2011

                                       SECTION VIII

                  STATEMENT OF ACTUARIAL COST METHOD AND
                ACTUARIAL ASSUMPTIONS USED IN THE VALUATION
                                (CONTINUED)



E. Actuarial Assumptions (Continued)

  6. Assumed Retirement Age

      Normal Retirement Age or the age on the Valuation Date, if greater.

  7. Expenses

      Assumed to be equal to the average of the prior two years’ administrative expenses,
      rounded to the nearest $1,000. For this report, that number is $75,000.

  8. Percentage Married

     For purposes of valuing the pre-retirement death benefits under the plan, 80% of active
     Participants are assumed to be married with males three years older than their female
     spouses.

  9. Form of Payment

     90% of all participants are assumed to elect payment in the form of a lump sum to the
     extent available. The remainder of benefits are paid as an annuity. Lump sum values
     for funding are calculated using the valuation mortality table and an interest rate of 6%.




                                           -17-




                                                                     EB-00019553
 Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 41 of 57




                             EBER BROS. WINE & LIQUOR CORP.
                                    RETIREMENT PLAN


                                         JUNE 1,2011

                                         SECTION IX

                    PARTICIPANT DATA AS OF THE VALUATION DATE



A. Active Participants as of the Current Valuation Date                        0
       Terminated Vested                                       0
       Terminated Without Vesting                              0
       Retirements                                             0
       Deaths                                                  0
      Adjustments                                              0
       Transferred to Inactive Status                          0
       Returned to Active Status                               0
       New Entrants                                            0
   Active Participants as of the Current Valuation Date                        0


B. Inactive Participants as of the Prior Valuation Date                        0
      Transferred to Active Status                             0
      Retired                                                  0
      New Inactive Participants                                0
   Inactive Participants as of the Current Valuation Date                      0


C. Terminated Vested Participants as of the
   Prior Valuation Date                                                  259
       Paid Lump Sum                                         (2)
      Adjustment                                              1
       Retired                                              (12)
       New Terminated Vested                                  0
   Terminated Vested Participants as of the
   Current Valuation Date                                                246


D. Retired Participants as'of the Prior Valuation Date                       173
      Adjustments                                              0
      Died                                                    (1)
      New Retirees                                            12
   Retired Participants as of the Current Valuation Date                     184


E. Total Plan Participants                                               430




                                              -18-




                                                               EB-00019554
Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 42 of 57


     6cU U f n O   W       LJff. U?      / U —    u




                                    Eber Wine & Liquor Corp.
                                Balance Sheet - Collapsed
                                             As of May 31,2011

                                                                     May 31t 11
                       ASSETS
                         Current Assets
                           Checking/Savings
                              1001 * Checking/Savings                    -5.165.04
                             Total Checking/Savings                      -5,165.04
                             Accounts Receivable
                               1202 * Accounts Receivable                41,356.74
                             Total Accounts Receivable                   41.356.74
                             Other Current Assets
                               1303 • Interco Accounts                2,808,773.99
                             Total Other Current Assets               2,508,773.99

                          Total Current Assets                        2,844,965.69
                          Fixed Assets
                             1340 * Leasehold Improvements                7,000.00
                          Total Fixed Assets                              7,000.00
                         Other Assets
                            1602 • Letters of Credit                   450,000.00
                         Total Other Assets                            450,000.00

                       TOTAL ASSETS                                   3,301,965.69
                       LIABILITIES & EQUITY
                          Liabilities
                             Current Liabilities
                                Accounts Payable
                                    2061 • Total Accounts Payable      686,978.26
                               Total Accounts Payable                  686,978.26
                               Other Current Liabilities
                                  2026 • Other Current Liability       365.206.14
                                 2027 • Accrued Taxes                   21,002.00
                               Total Other Current Liabilities         386,208.14

                            Total Current Liabilities                 1,073,186.40
                            Long Term Liabilities
                              1603 ■ Investments in Subs              3,738,828.28
                              2048 * Due to Affiliates                  198,163.09
                            Total Long Term Liabilities               3,936,991.37

                         Total Liabilities                            5,010,177'77
                         Equity
                           2601 - Equity                               -323.488.23
                           2650 • Retained Earnings Account          14,408,743.54
                           Net Income                               -15,793,467.39
                         Total Equity                                -1,708,212,08

                       TOTAL LIABILITIES & EQUITY                    3,301,965.69




                                                                                                Page 1




                                                                                  EB-00019555
Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 43 of 57




                                   Eber Wine & Liquor Corp.
                      Statement of Revenues and Expenses
                         Income Tax Basts - June 2010 through May 2011

                                                                           Jun *10-May 11

           Ordinary (ncome/Expense
                Expense
                   2351 • Expenses
                      4040 - License Expiration                                     435.00
                      4043 • Rent Expense                                        77,846.09
                      4060 * Business Meals                                          13.78
                      4110 • Travel Expense Sales                                   162.00
                      4112 • Travel Expense Corporate                               528.71
                      4231 * Benefits Insurance - G&A                             1.902.08
                      4235 * W/C & Disability - G&A                              98,189.57
                      4240 • Legal & Accounting                                 269,775.83
                      4260 * Office Expense & Supplies                           13,288.71
                      4270 • Office Salaries                                    138,757,39
                      4290 * Computer Rental & Supplies                           4,000.00
                      4300 • Sundry Expense                                       5.686.12
                      4362 • NYS Unemployment Ins- Warehous                        -690.94
                      4405 • pension Costs                                        1,240.00
                      4410 • Pension Fund Expense - Union                     1,582,000.00
                      4490 • Bad Debts Expense                                   15,454.86
                      4511 • State Tax - NY                              _______ 47,664.00
                     Total 2351 • Expenses                          _____________ 2,256,253.20

               Total Expense                                                        2,256,253.20

          Net Ordinary income                                                      -2.256,253.20
          Other Income/Expense
            Other Income
               3170 < Bad Debts Collected                                               2,628.00
               3200 ■ Settlement of Accounts Payable                                   10,911.54
               3220 * Insurance Reimbursement                                          38,684.30
               3310 • Interest Income                                                     617.54
               3405 ’ Subsidiary Income (Loss}- Metro                             -14.919.961.00
               4505 - Federal Tax                                                   1.177,147.04
               8050 • Gain on Sale of Assets                                           14,000.00
               8060 * Admin Fees                                                      138,758.39
             Total Other Income                                                   -13,537,214.19

          Net Other Income                                                        -13,537.214.19

        Net Income                                                                -15,793,467.39




                                   See Accountants’ Compilation Report




                                                                                EB-00019556
        Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 44 of 57




Thanks,
Wendy


From: Michael Gallagher rmailto:mafq@bmi-online.com1
Sent: Monday, March 04, 2013 10:21 AM
To: Wendy Eber
Cc: Thomas S. Gigot (tqiqot@qroom.com)
Subject: Form 200 - PBGC

Wendy,

I was in the process of getting the paperwork together for the PBGC and because the total missed deposit
is now in excess of $1M, they require that a Form 200 be filed instead of a Form 10. This also means that
they may put a lien on some of the company assets for the missed funding.

I have attached the Form 200, the Actuarial Valuation, the Schedule SB, and the copy of the IRS
Waiver. Please review items 4?and 5 of the form and if anything is needed for them, you will need to
provide that information. Afeoj item 10 is requesting information on financial statements, SEC filings, and
bankruptcy information. You will need to attach any of those documents as well.

SJnce this is a Form 200, and not a Form 10, it was to be filed 10 days after the missed payment, which
iwould have been February 25. So you will need to sign and date on page 4 and file, as soon as possible,
at the following address:

Pension Benefit Guaranty Corporation
Corporate Finance & Restructuring Department
1200 K Street, NW
Washington, DC 20005-4026

... or you can e-mail everything to them at form200@pbac.gov. If the attachments are larger than 10
megabytes, you will need to file them via the website "pbgc.leapfile.com". You click on secure upload and
then enter form2Q0@Dbac.gov in the recipient email field.

Let me know if you have any questions.

Mike

Michael A. Gallagher, President
Enrolled Actuary
Associate, Society of Actuaries
Member, American Academy of Actuaries
Member, American Society of Pension Professionals & Actuaries


Benefits Management, Inc.
355 Packett's Landing
Fairport, New York 14450
Phone (585) 425-4333 x-101
FAX (585) 425-4514


web site http://www.bmi-online.com


Confidentiality Notice: This e-mail message, including any attachments, is for the sole use of the
intended recipient(s) and may contain confidential and privileged information, Any unauthorized review,
use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the
sender by replying to this e-mail and destroy all copies of the original message.




                                                                            EB-00019557
      Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 45 of 57




Be aware that this material {including any attachments), to the extent it discusses any Issue that relates
to tax matters, is not intended by Benefits Management, Inc. to be used, and it cannot be used, for the
purpose of avoiding penalties under the Internal Revenue Code that may be imposed on the taxpayer.




                                                     3




                                                                             EB-00019558
        Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 46 of 57




Wendy Eber

From:                    Michael Gallagher <mafg@bmi-online.com>
Sent:                    Wednesday, March 13, 2013 9:45 AM
To:                      Wendy Eber
Subject:                 RE: Form 200 - PBGC



Wendy,

The missed quarterly on March 15th was $224,946.

However, the total amount due as of that date would be the missed quarterlies from September, December, and
March ($674,838) PLUS the missed deposit for February of $805,119.

I’m not sure what you are using the numbers for, so you may need to disclose the full amount of missed
deposits vs. just the March missed deposit.

Mike



From: Wendy Eber rmailto:weber@slocumandsons.coml
Sent: Wednesday, March 13, 2013 9:29 AM
To; Michael Gallagher
Subject: Re: Form 200 - PBGC
   1
Thanks. What about the payment due March 15?
Sent from my Verizon Wireless BlackBerry

From: Michael Gallagher <mafg@bmi-online. com>
Date: Wed, 13 Mar 2013 08:50:44-0400
To: Wendy Eber<weber@slocumandsons.com>
Subject: RE: Form 200 - PBGC

Wendy,


The amount of the payment due on 02/15/13 for the plan year ended May 31,2012 was $805,119.

Let,me know if you need anything else.

Mike


From: Wendy Eber rmallto:weber@slocumandsons.connl
Sent: Tuesday, March 12, 2013 7:13 PM
To: Michael Gallagher
Subject: RE: Form 200 - PBGC

Mike,

How much was the missed payment for February?




                                                      1




                                                                              EB-00019559
              Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 47 of 57



 Wendy Eber

 From:                             Dettmer Adam <Dettmer.Adam@pbgc.gov>
 Sent:                             Tuesday, March 02, 2010 7:02 PM
 To:                               Wendy Eber
 Subject:                           RE: Acturial report as of 6/1/06- Eber Bros.


 Wendy - In addition to the 3/31/2007 plan asset statement, can you please also provide the 2006 active participant
 age/service scatter (this is an attachment to the Schedule B) and the inactive benefit amounts from 2006?

 Please let me know if you have any questions.

 Thanks,

 Adam C. Dettmer
 Department of Insurance Supervision and Compliance
 Pension Benefit Guaranty Corporation
 1200 K Street, N.W.
 Washington, D.C. 20005-4026
 Ph: 202-326-4000 ext. 3824
 Fax: 202-842-2643


From: Wendy Eber [mailto:w.eber@eberbros.com]
Sent: Friday, February 26, 2010 8:53 AM
To: Dettmer Adam
Subject: FW: Acturial report as of 6/1/06- Eber Bros.

Adam

Per your request, see attached document. I am still looking for the other request.

Wendy


From: Michael A. Gallagher [mailto:mafg@bmi-online.com]
Sent: Thursday, February 25, 2010 3:53 PM
To: Wendy Eber
Subject: RE: Acturial report as of 6/1/06

Wendy,

Here it is.

Mike




From: Wendy Eber [mailto:w.eber@eberbros.com]
Sent: Wednesday, February 24, 2010 4:47 PM
To: mafg@bmi-online.com
Subject: Acturial report as of 6/1/06


                                                            i



                                                                                                                 EB-00020111
              Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 48 of 57

Mike

Could you scan a copy of this report and email to me?

Thanks,
Wendy




                                                        2


                                                                                   EB-00020112
       Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 49 of 57

                                                                                              Page 1 of 1



 janet lissow
 From:        Michael Gallagher [mafg@bmi-online.com]

 Sent:        Friday, April 25,2014 9:03 AM
 To:          janet lissow
 Subject:     James Tarrant - Survivor Benefit
 Attachments: Tarrant-J.pdf; BC-Notice.pdf; BC-Special Tax Notice.pdf; BC-W4P14.pdf
 Janet

 Attached is the paperwork for the spouse of James Tarrant. She was eligible to begin payment as
 of the first of the month after his death, i.e., 07/01/13. So she will need to receive back payments
 for each missed month in the amount of $173.16.

 Let me know if you have any questions.

Mike

Michael A. Gallagher, President
Enrolled Actuary
Associate, Society of Actuaries
Member, American Academy of Actuaries
Member, American Society of Pension Professionals & Actuaries


Benefits Management, Inc.
355 Packett's Landing
Fairport, New York 14450
Phone (585) 425-4333 x-101
FAX (585) 425-4514


web site htto://www.bmi-online.com


Confidentiality Notice: This e-mail message, including any attachments, is for the sole use of the
intended recipient(s) and may contain confidential and privileged information. Any unauthorized
review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
contact the sender by replying to this e-mail and destroy all copies of the original message.


Be aware that this material (including any attachments), to the extent it discusses any issue that
relates to tax matters, is not intended by Benefits Management, Inc. to be used, and it cannot be
used, for the purpose of avoiding penalties under the Internal Revenue Code that may be imposed
on the taxpayer.




4/29/2014



                                                                                                        EB-00020898
       Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 50 of 57

                                                                                           Page 1 of 2



 janet lissow
  From:     Wendy Eber
  Sent:     Monday, April 28,2014 10:14 AM
 To:        janet lissow

 Subject: RE: James Tarrant - Survivor Benefit
 Thanks. Please do not send out.


 From: janet lissow
 Sent: Monday, April 28, 2014 10:13 AM
 To: Wendy Eber
 Subject: FW; James Tarrant - Survivor Benefit
 Importance: High


 Mike has calculated Mrs. Tarrants benefit. Can I send this out?


 Janet Lissow
rtllssow@slocumandsons.com
Administrative Assistant
Letter Eber
95 Allens Creek Rd.
Bldg 2 Suites 10 & 11
Rochester, NV 14618-3252
Ph: (S85) 360-4240
Fax: (585)360-4211

From: Michael Gallagher f mailto:mafq@bmi-online.coml
Sent: Friday, April 25, 2014 9:03 AM
To: janet lissow
Subject: James Tarrant - Survivor Benefit

Janet

Attached is the paperwork for the spouse of James Tarrant. She was eligible to begin payment as
of the first of the month after his death, i.e,, 07/01/13. So she will need to receive back payments
for each missed month in the amount of $173.16.

Let me know if you have any questions.

Mike

Michael A. Gallagher, President
Enrolled Actuary
Associate, Society of Actuaries
Member, American Academy of Actuaries
Member, American Society of Pension Professionals & Actuaries


Benefits Management, Inc.
355 Packett's Landing
Fairport, New York 14450
Phone (585) 425-4333 x-101
FAX (585) 425-4514




4/28/2014



                                                                                                       EB-00020966
                Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 51 of 57

                                                                                                         PLAINTIFF'S
                                                                                                           EXHIBIT



                                                                                                         238
 Wendy Eber

 From:                              Bai Helen <Bai.Helen@pbgc.gov>
 Sent:                              Wednesday, November 02, 201111:04 AM
 To:                                Wendy Eber
 Cc:                                Michael A. Gallagher
 Subject:                           RE: Eber Bros. Wine and Liquor Corp.


Thanks so much, Wendy. I don't recall receiving this and will review and get back to you if I have questions.

 Helen


From: Wendy Eber [mailto:weber@slocumandsons.com]
Sent: Wednesday, November 02, 2011 11:00 AM
To: Bai Helen
Cc: Michael A. Gallagher
Subject: FW: Eber Bros. Wine and Liquor Corp.

Helen,

As you requested, I sent the email below to you on Friday October 28th but, it appears that you may have not received it
so I am resending it.

Regards,
Wendy Eber


From: Wendy Eber
Sent: Friday, October 28, 2011 5:21 PM
To: Bai Helen
Subject: Eber Bros. Wine and Liquor Corp.

Dear Ms. Bal:

This is In further response to your October 21, 2011 email message.

(1) I asked our actuary, Mike Gallager, to collect the additional contribution information that you requested. Mike tells
me that all of that additional information is shown on the attached spreadsheet.

(2) As for the "4062(e)" information that you requested, the Company does not believe that any such liability-tiggering
event occurred here. What happened, from the Company's perspective, Is that Southern Wine and Spirits commandeered
our key personnel and our customer and supplier relationships. By doing so, Southern effectively took our business away
from us. We did not seek to close operations or lay people off. The events in question happened long ago. I worked as
a Sales Manager in the Albany division at that time. I did not manage the Company at that time, and I do not have
personal knowledge of all of the facts about which employees left, why they left, or wheter and when they started up
with Southern. I have reached out to the Company’s Former Plan Administrator in an effort to collect that kind of
information for you. Based on my conversation with our former Plan Administrator earlier this month he was not able to
direct me to anything along the lines you seek. Athough I am willing to consider searching for the additional information
that you seek, I question its value, especially at this date. My impression from our prior conversations is that the PBGC
wants to use this information to contstruct a formal "4062(e)" demand for a bond, escrow or other value with respect to a
March "WARN" notice. You have our financial records, and can see that our Company does not have the financial
capacity to provide any such collateral. Nor does our Company have any intention at this time of seeking to terminate
the Pension Plan- much less to terminal the Plan within five years of March 2007. Our objective is to rebuild the business

                                                             1
             Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 52 of 57


and strengthen the Company. We resepctfully suggest that the Pension Plan will best be protected by allowing us to
continue with our rebuilding efforts.


Regards,

Wendy Eber




                                                          2
           Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 53 of 57




Wendy Eber

From:                               Bai Helen <Bai.Helen@pbgc.gov>
Sent:                               Friday, October 21, 201111:44 AM
To:                                 Wendy Eber
Subject:                            Eber Brothers Wine and Liquor
Attachments:                        Pension contributions.xls



Wendy,
I've received the Form 10 you submitted for the 9/15/11 quarterly missed contribution. To help me better understand
how much required contributions have been missed historically, please complete the attached spreadsheet. Please
focus on the historical information in the top panel. I called the Plan actuary, Michael Gallagher, earlier this week for the
information and left him a voice mail but have not heard back from him.

Also, we last heard from your attorney, Tom Gigot, on 9/17/11 regarding the Company's assertion that some employees
left voluntarily rather than being let go. We have not yet received any more information since then to support that
assertion and it has been more than a month. What is your estimate of the number of employees who left voluntarily
and when do you expect to have the supporting information available?

Please provide the historical contributions information by next Friday, October 28th, and address the 4062(e) questions
as soon as possible.

Thank you and please feel free to contact me with any questions or concerns.

Helen




                                                                                                                       EB-00022096
            Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 54 of 57

DCIWlllb                                                                                    Phone:                    (585)425-4333
Management 355 Packets Landing ,                                                             Fax:                   (585) 425-4514
      - --------------- !-------------------------- :----------- :—                         e-mail:            mafg@bmi-.online.com   >•
          Inc. Fairport, New York 14450-1567                                              HomePage:           www.bmi-online.com


 December 19, 2018



Ms.Wendy Eber
Slocum & Sons, Inc.
30 Corporate Drive
North Haven, CT 06473                                ,



 DearWendy:                                                                 ,     /                                                            ,

 I am writing in response to your request for us to provide the plan termination liability for the Eber
 Bros. Wine & Liquor Corp. Retirement Plan as of June 1, 2012.

Our calculations are based on data provided to us by Eber Bros. Wine & Liquor Corp on an annual
basis, the accrued benefits that were part of the data were calculated by the prior actuary at the
time that the plan benefits were frozen, which was December 31, 2000.

As of June 1, 2012, the data was made up of 185 participants in pay status and 240 participants
who were no longer active employees but who were entitled to future benefits under the plan.


The actuarial assumptions for purposes of calculating lump sum payments are identified in the
plandocument andareas follows:

            Mortality            The 2012 Applicable Mortality Table
            Interest             1.59% for payments commencing in the next 5 years
             \                   4.12% for payments commencing in 6-20 years
                                  5.04% for payments commencing in years 21 and beyond

Utilizing the above information, we calculated the following liabilities:

           InPayStatus:                                                 $6,268,918
           Entitled to Future Benefits                                  $3,554,259 \
           Total            ■_                                        ' $9,823,177                                                         ’


The liability of $9,823,177 represents the amount needed as of June 1, 2012 to provide a lump
sum payment to each participant under the plan which would satisfy the plan's liability for a|l
benefits to all participants.



Be aware that this material (including any attachments), to the extent it discusses any issue
that relates to tax matters, is not intended to be used, and it cannot be used, for the purpose
of avoiding penalties under the Internal Revenue Code that may be imposed on a taxpayer.

                     Benefit Consultants                 +            Actuaries       +         Plan Administrators


                                                                                                                EB-00035551
        Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 55 of 57



Ms. Wendy Eber- Page 2
December 19, 2018




The corresponding plan assets held at Canandaigua National Bank as Of 05/31/2012 were reported
to us by the bank to be $4,759,789.

Therefore, if the plan were funded with an additional deposit of $5,063>388 as of June 1, 2012, the
plan could have terminated under the standard termination procedures of the Pension Benefit
Guaranty Corporation.

Pleaselet me know if the above information is sufficient for yourneeds.

Sincerely,




Michael A. Gallagher, President
Associate, Society of Actuaries




                                                                                    EB-000355S2
                  Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 56 of 57
12/13/2017                                                        Gmail - Fw: Dan Kleeberg's Benefit




  |SZ1 Gmail                                                                                           Dan Kleeberg <dkleeberg@gmail.com>



  Fw: Dan Kleeberg's Benefit
  1 message

  Wendy Eber <weber@slocumandsons.com>                                                                             Fri, Aug 29, 2014 at 8:23 AM
  Reply-To: Wendy Eber <weber@slocumandsons.com>
  To: Dan Kleeberg <dkleeberg@gmail.com>

    FYI
    ------ Original Message------
    From: Michael A. Gallagher
    To: Wendy Eber
    Subject: RE: Dan Kleeberg's Benefit
    Sent: Aug 29, 2014 8:19 AM

    Wendy,

    The maximum benefit guaranteed by the PBGC at age 65, based on the 2010 date the PBGC is suggesting, was
    $4,500/Month. If we reduce it to age 58, which would have been Dan's age at the start of the benefit, the maximum is
    about $2,700/Month. So without doing some detailed research, it seems that his benefit is less than the maximum
    guaranteed and so it should not be reduced.

    The PBGC would have the final say on any benefit reductions.

    Were you looking for something else?

    Any update on our outstanding bill?

    Mike

    >   —Original Message-----
    >   From: Wendy Eber [mailto:weber@slocumandsons.com]
    >   Sent: Thursday, August 28,2014 5:26 PM
    >   To: Michael Gallagher
    >   Subject: Dan Kleeberg's Benefit

    >   Mike,
    >
    >   Would you be able to calculate the value of Dan Kleeberg's benefit? He is 62
    >   years old andd currently receives 2100 per month and he wanted to find out
    >   if he would receive his entire benefit when the PBGC takes over the plan.
    >   The PBGC is thinking about using a Feb 2010 termination date for the plan.

    > Thanks
    > Wendy
    > Sent from my Verizon Wireless BlackBerry

    Sent from my Verizon Wireless BlackBerry




https://mail, google, com/ mail/u/0/?ui=2&ik=f4ac223a91&jsver=gNJGSxrCY so. en.&view=pt&q=alexbay%2CXDR%20Canandaigua%200R%20CNB<^J$§®ft§OEber...   1/1
                   Case 1:16-cv-09517-LAK Document 378-1 Filed 09/13/21 Page 57 of 57




                                                        underberg & kessler    llp




                                                                                     Paul F. Keneally, Partner
                                                                                     (585) 258-2882
                                                                                     pkeneally@underbergkessler.com


                                                           July 10, 2019

              VIA E-MAIL & FIRST-CLASS MAIL

             Brian C. Brook, Esq.
             Brook & Associates, PLLC
             100 Church Street, Floor 8
             New York, New York 10007

                       RE:          Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                                    Civ. Action No.: 16-cv-9517

             Dear Mr. Brook:

                    Enclosed and served upon you please find the letter dated December 19, 2018 to Wendy
             Eber from Michael Gallagher at Benefit Management Inc. referenced in the table on page 12 of
             the Eber Defendants’ Expert Report dated June 28, 2019 which has been Bates-stamped EB-
             00035551 -EB-00035552.

                     Please note that pursuant to the Stipulated Protective Order, we deem all documents
             containing any financial information regarding any Eber Defendants included in this production
             as confidential.

                                                           Very truly yours,




             PFK/mds
             Enclosure

             cc:      Robert Calihan, Esq. (w/ enc. via e-mail and First Class Mail)
                      Donald O'Brien, Esq. (w/ enc. via e-mail and First Class Mail)




300 Bausch & Lomb Place, Rochester, NY 14604          www.underbergkessler.com        Additional Offices
         585-258-2800 pho   ne   585-258-2821   fax                                    Buffalo, Canandaigua and Geneseo, NY
